
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5.1



THE SPORTS AUTHORITY
401(k) RETIREMENT PLAN
January 1, 2004 Restatement




TABLE OF CONTENTS

    PREAMBLE    
 
 
ARTICLE I
DEFINITIONS
 
 
1.1
 
Plan Definitions
 
1 1.2   Interpretation   6
 
 
ARTICLE II
SERVICE
 
 
2.1
 
Special Definitions
 
6 2.2   Crediting of Hours of Service   7 2.3   Limitations on Crediting of
Hours of Service   8 2.4   Department of Labor Rules   8 2.5   Crediting of
Continuous Service   9 2.6   Eligibility Service   9 2.7   Years of Vesting
Service   9 2.8   Crediting of Hours of Service with Respect to Short
Computation Periods   9 2.9   Crediting of Service on Transfer or Amendment   9
2.10   Crediting of Service to Leased Employees   10
 
 
ARTICLE III
ELIGIBILITY
 
 
3.1
 
Eligibility
 
10 3.2   Transfers of Employment   10 3.3   Reemployment   11 3.4   Notification
Concerning New Eligible Employees   11 3.5   Effect and Duration   11
 
 
ARTICLE IV
TAX-DEFERRED CONTRIBUTIONS
 
 
4.1
 
Tax-Deferred Contributions
 
11 4.2   Amount of Tax-Deferred Contributions   11 4.3   Amendments to Reduction
Authorization   11 4.4   Suspension of Tax-Deferred Contributions   12 4.5  
Resumption of Tax-Deferred Contributions   12 4.6   Delivery of Tax-Deferred
Contributions   12 4.7   Vesting of Tax-Deferred Contributions   12
 
 
ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS
 
 
5.1
 
Prior After-Tax Contributions
 
12 5.2   Rollover Contributions   12 5.3   Vesting of After-Tax and Rollover
Contributions   13


 
 
ARTICLE VI
EMPLOYER CONTRIBUTIONS
 
 
6.1
 
Contribution Period
 
13 6.2   Qualified Nonelective Contributions   13 6.3   Allocation of Qualified
Nonelective Contributions   13 6.4   Amount and Allocation of Regular Matching
Contributions   14 6.5   Additional Discretionary Matching Contributions   14
6.6   Verification of Amount of Employer Contributions by the Sponsor   14 6.7  
Payment of Employer Contributions   14 6.8   Allocation Requirements for
Employer Contributions   15 6.9   Vesting of Employer Contributions   15 6.10  
Election of Former Vesting Schedule   15 6.11   Forfeitures to Reduce Employer
Contributions   16
 
 
ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS
 
 
7.1
 
Definitions
 
16 7.2   Code Section 402(g) Limit   18 7.3   Distribution of Excess Deferrals  
19 7.4   Limitation on Tax-Deferred Contributions of Highly Compensated
Employees   19 7.5   Determination and Allocation of Excess Tax-Deferred
Contributions Among Highly Compensated Employees   20 7.6   Distribution of
Excess Tax-Deferred Contributions   21 7.7   Limitation on Matching
Contributions of Highly Compensated Employees   21 7.8   Determination and
Allocation of Excess Matching Contributions Among Highly Compensated Employees  
22 7.9   Forfeiture or Distribution of Excess Contributions   23 7.10  
Treatment of Forfeited Matching Contributions   23 7.11   Determination of
Income or Loss   23 7.12   Code Section 415 Limitations on Crediting of
Contributions and Forfeitures   24 7.13   Application of Code Section 415
Limitations Where Participant is Covered Under Other Qualified Defined
Contribution Plan   24 7.14   Scope of Limitations   25
 
 
ARTICLE VIII
TRUST FUNDS AND ACCOUNTS
 
 
8.1
 
General Fund
 
25 8.2   Investment Funds   25 8.3   Loan Investment Fund   25 8.4   Income on
Trust   25 8.5   Accounts   25 8.6   Sub-Accounts   26
 
 
ARTICLE IX
LIFE INSURANCE CONTRACTS
 
 
9.1
 
No Life Insurance Contracts
 
26


 
 
ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
 
 
10.1
 
Future Contribution Investment Elections
 
26 10.2   Deposit of Contributions   26 10.3   Election to Transfer Between
Funds   26 10.4   404(c) Protection   26
 
 
ARTICLE XI
CREDITING AND VALUING ACCOUNTS
 
 
11.1
 
Crediting Accounts
 
27 11.2   Valuing Accounts   27 11.3   Plan Valuation Procedures   27 11.4  
Finality of Determinations   27 11.5   Notification   28
 
 
ARTICLE XII
LOANS
 
 
12.1
 
Application for Loan
 
28 12.2   Reduction of Account Upon Distribution   28 12.3   Requirements to
Prevent a Taxable Distribution   28 12.4   Administration of Loan Investment
Fund   30 12.5   Default   30 12.6   Deemed Distribution Under Code
Section 72(p)   30 12.7   Treatment of Outstanding Balance of Loan Deemed
Distributed Under Code Section 72(p)   30 12.8   Special Rules Applicable to
Loans   31 12.9   Loans Granted Prior to Amendment   31
 
 
ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED
 
 
13.1
 
Non-Hardship Withdrawals of After-Tax Contributions
 
32 13.2   Non-Hardship Withdrawals of Rollover Contributions   32 13.3   Age
591/2 Withdrawals   32 13.4   Non-Hardship Withdrawals of Employer Contributions
  32 13.5   Overall Limitations on Non-Hardship Withdrawals   32 13.6   Hardship
Withdrawals   33 13.7   Hardship Determination   33 13.8   Satisfaction of
Necessity Requirement for Hardship Withdrawals   33 13.9   Conditions and
Limitations on Hardship Withdrawals   34 13.10   Order of Withdrawal from a
Participant's Sub-Accounts   34
 
 
ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE
 
 
14.1
 
Termination of Employment and Settlement Date
 
34 14.2   Separate Accounting for Non-Vested Amounts   34 14.3   Disposition of
Non-Vested Amounts   35 14.4   Treatment of Forfeited Amounts   36 14.5  
Recrediting of Forfeited Amounts   36


 
 
ARTICLE XV
DISTRIBUTIONS
 
 
15.1
 
Distributions to Participants
 
36 15.2   Partial Distributions to Retired or Terminated Participants   37 15.3
  Distributions to Beneficiaries   37 15.4   Cash Outs and Participant Consent  
37 15.5   Required Commencement of Distribution   37 15.6   Reemployment of a
Participant   38 15.7   Restrictions on Alienation   38 15.8   Facility of
Payment   38 15.9   Inability to Locate Payee   38 15.10   Distribution Pursuant
to Qualified Domestic Relations Orders   38
 
 
ARTICLE XVI
FORM OF PAYMENT
 
 
16.1
 
Form of Payment
 
39 16.2   Direct Rollover   39 16.3   Notice Regarding Forms of Payment   39
16.4   Distribution in the Form of Employer Stock   40 16.5   Elimination of
Optional Forms of Payment   40
 
 
ARTICLE XVII
BENEFICIARIES
 
 
17.1
 
Designation of Beneficiary
 
40 17.2   Spousal Consent Requirements   40
 
 
ARTICLE XVIII
ADMINISTRATION
 
 
18.1
 
Authority of the Sponsor
 
41 18.2   Discretionary Authority   41 18.3   Action of the Sponsor   41 18.4  
Claims Review Procedure   41 18.5   Qualified Domestic Relations Orders   42
18.6   Indemnification   43 18.7   Actions Binding   43
 
 
ARTICLE XIX
AMENDMENT AND TERMINATION
 
 
19.1
 
Amendment
 
43 19.2   Limitation on Amendment   43 19.3   Termination   43 19.4  
Reorganization   44 19.5   Withdrawal of an Employer   45
 
 
ARTICLE XX
ADOPTION BY OTHER ENTITIES
 
 
20.1
 
Adoption by Related Companies
 
45 20.2   Effective Plan Provisions   45


 
 
ARTICLE XXI
MISCELLANEOUS PROVISIONS
 
 
21.1
 
No Commitment as to Employment
 
45 21.2   Benefits   45 21.3   No Guarantees   46 21.4   Expenses   46 21.5  
Precedent   46 21.6   Duty to Furnish Information   46 21.7   Merger,
Consolidation, or Transfer of Plan Assets   46 21.8   Back Pay Awards   46 21.9
  Condition on Employer Contributions   47 21.10   Return of Contributions to an
Employer   47 21.11   Validity of Plan   47 21.12   Trust Agreement   47 21.13  
Parties Bound   47 21.14   Application of Certain Plan Provisions   47 21.15  
Merged Plans   48 21.16   Transferred Funds   48 21.17   Veterans Reemployment
Rights   48 21.18   Delivery of Cash Amounts   48 21.19   Written Communications
  48
 
 
ARTICLE XXII
TOP-HEAVY PROVISIONS
 
 
22.1
 
Definitions
 
48 22.2   Applicability   50 22.3   Minimum Employer Contribution   50 22.4  
Accelerated Vesting   51
 
 
APPENDIX
 
 
 
 
SECTION I
DEFINITIONS
 
 
1.3
 
Definitions
 
53
 
 
SECTION II
GENERAL RULES
 
 
2.11
 
Effective Date
 
53 2.12   Precedence   53 2.13   Requirements of Treasury Regulations
Incorporated   54
 
 
SECTION III
TIME AND MANNER OF DISTRIBUTION
 
 
3.6
 
Required Beginning Date
 
54 3.7   Death of Participant Before Distributions Begin   54 3.8   Forms of
Distribution   54


 
 
SECTION IV
REQUIRED MINIMUM DISTRIBUTIONS
DURING PARTICIPANT'S LIFETIME
 
 
4.8
 
Amount of Required Minimum Distribution For Each Distribution Calendar Year
 
55 4.9   Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death   55
 
 
SECTION V
REQUIRED MINIMUM DISTRIBUTIONS
AFTER PARTICIPANT'S DEATH
 
 
5.4
 
Death On or After Date Distributions Begin
 
55 5.5   Death Before Date Distributions Begin   56



PREAMBLE

        The Sports Authority 401(k) Retirement Plan, originally effective as of
December 1, 1994, is hereby amended and restated in its entirety. This amendment
and restatement shall be effective as of January 1, 2004. The Plan, as amended
and restated hereby, is intended to qualify as a profit-sharing plan under Code
Section 401(a), and includes a cash or deferred arrangement that is intended to
qualify under Code Section 401(k). The Plan is maintained for the exclusive
benefit of eligible employees and their beneficiaries.

        Notwithstanding any other provision of the Plan to the contrary, a
Participant's vested interest in his Account under the Plan on and after the
effective date of this amendment and restatement shall be not less than his
vested interest in his account on the day immediately preceding the effective
date. Any provision of the Plan that restricted or limited withdrawals, loans,
or other distributions, or otherwise required separate accounting with respect
to any portion of a Participant's Account immediately prior to the later of the
effective date of this amendment and restatement or the date this amendment and
restatement is adopted and the elimination of which would adversely affect the
qualification of the Plan under Code Section 401(a) shall continue in effect
with respect to such portion of the Participant's Account as if fully set forth
in this amendment and restatement.

        Any sample amendment adopted by the Sponsor prior to this amendment and
restatement for purposes of complying with EGTRRA shall continue in effect after
this amendment and restatement.

        Effective as of January 1, 2004 (the "merger date"), the Gart Sports
Company Retirement Savings Plan (the "merged plan") is merged into and made a
part of the Plan. All assets and liabilities of the "merged plan" are
transferred to and made a part of the Plan. Each Employee who was eligible to
participate in the "merged plan" immediately prior to the "merger date" shall
continue to be eligible to participate in the Plan on and after the "merger
date". In no event shall a Participant's vested interest in his Sub-Account
attributable to amounts transferred to the Plan from the "merged plan" (his
"transferee Sub-Account") on and after the "merger date" be less than his vested
interest in his account under the "merged plan" immediately prior to the "merger
date". Notwithstanding any other provision of the Plan to the contrary, a
Participant's service credited for eligibility and vesting purposes under the
"merged plan" as of the "merger date", if any, shall be included as Eligibility
and Vesting Service under the Plan to the extent Eligibility and Vesting Service
are credited under the Plan.

ARTICLE I
DEFINITIONS

1.1   Plan Definitions

        As used herein, the following words and phrases have the meanings
hereinafter set forth, unless a different meaning is plainly required by the
context:

        An "Account" means the account maintained by the Trustee in the name of
a Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.

        An "Additional Discretionary Matching Contribution" means any Matching
Contribution made to the Plan at an Employer's discretion in addition to the
Employer's Regular Matching Contribution as provided in Article VI.

        The "Administrator" means the Sponsor unless the Sponsor designates
another person or persons to act as such.

        An "After-Tax Contribution" means any after-tax employee contribution
made by a Participant to the Plan as may be permitted under Article V or as may
have been permitted under the terms of the Plan prior to this amendment and
restatement or any after-tax employee contribution made by a Participant to
another plan that is transferred directly to the Plan.

        The "Beneficiary" of a Participant means the person or persons entitled
under the provisions of the Plan to receive distribution hereunder in the event
the Participant dies before receiving distribution of his entire interest under
the Plan.

        A Participant's "Benefit Payment Date" means the first day on which all
events have occurred which entitle the Participant to receive payment of his
benefit.

        A "Break in Service" means any "computation period" (as defined in
Section 2.1 for purposes of determining years of Vesting Service) during which a
person completes fewer than 501 Hours of Service except that no person shall
incur a Break in Service solely by reason of temporary absence from work not
exceeding 12 months resulting from illness, layoff, or other cause if authorized
in advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

        The "Code" means the Internal Revenue Code of 1986, as amended from time
to time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

        The "Compensation" of a Participant for any period means the wages as
defined in Code Section 3401(a), determined without regard to any rules that
limit compensation included in wages based on the nature or location of the
employment or services performed, and all other payments made to him for such
period for services as an Employee for which his Employer is required to furnish
the Participant a written statement under Code Sections 6041(d), 6051(a)(3), and
6052 (commonly referred to as W-2 earnings), but excluding moving expenses
incurred by the Participant to the extent that at the time of payment it is
reasonable to believe that such amounts are deductible by the Participant under
Code Section 217.

        Notwithstanding the foregoing, Compensation shall not include the
following:

•bonuses.

•commissions.

•travel reimbursements, company auto expense and specific taxable incentive
gifts.

        In addition to the foregoing, Compensation includes any amount that
would have been included in the foregoing description, but for the Participant's
election to defer payment of such amount under Code Section 125, 402(e)(3),
402(h)(1)(B), 403(b), or 457(b) and certain contributions described in Code
Section 414(h)(2) that are picked up by the employing unit and treated as
employer contributions. Effective for Plan Years beginning on and after
January 1, 2001, Compensation shall also include any amount that is not included
in the Participant's taxable gross income pursuant to Code Section 132(f).

        In no event, however, shall the Compensation of a Participant taken into
account under the Plan for any Plan Year exceed $150,000 (subject to adjustment
annually as provided in Code Sections 401(a)(17)(B) and 415(d); provided,
however, that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year). If the
Compensation of a Participant is determined over a period of time that contains
fewer than 12 calendar months, then the annual compensation limitation described
above shall be adjusted with respect to that Participant by multiplying the
annual compensation limitation in effect for the Plan Year by a fraction the
numerator of which is the number of full months in the period and the
denominator of which is 12; provided, however, that no proration is required for
a Participant who is covered under the Plan for less than one full Plan Year if
the formula for allocations is based on Compensation for a period of at least
12 months.

        A "Contribution Period" means the period specified in Article VI for
which Employer Contributions shall be made.

        "Disabled" means a Participant can no longer continue in the service of
his employer because of a mental or physical condition that is likely to result
in death or is expected to continue for a period of at least six months. A
Participant shall be considered Disabled only if the Administrator determines he
is Disabled based on a written certificate of a physician acceptable to it.

        An "Eligible Employee" means any Employee who has met the eligibility
requirements of Article III to participate in the Plan.

        The "Eligibility Service" of an employee means the period or periods of
service credited to him under the provisions of Article II for purposes of
determining his eligibility to participate in the Plan as may be required under
Article III.

        An "Employee" means any person who is classified by an Employer, in
accordance with its payroll records, as an employee of the Employer, other than
any such person who is either (i) covered by a collective bargaining agreement
that does not specifically provide for coverage under the Plan or (ii) a
nonresident alien who does not receive United States source income. Any
individual who is not treated by an Employer as a common law employee of the
Employer shall be excluded from Plan participation even if a court or
administrative agency determines that such individual is a common law employee
and not an independent contractor.

        An "Employer" means the Sponsor and any entity which has adopted the
Plan as may be provided under Article XX, including Authority International; The
Sports Authority Michigan, Inc.; and The Sports Authority Florida, Inc.

        An "Employer Contribution" means the amount, if any, that an Employer
contributes to the Plan as may be provided under Article VI or Article XXII.

        An "Enrollment Date" means the first day of each calendar month.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a section of ERISA includes such
section and any comparable section or sections of any future legislation that
amends, supplements, or supersedes such section.

        The "General Fund" means a Trust Fund maintained by the Trustee as
required to hold and administer any assets of the Trust that are not allocated
among any separate Investment Funds as may be provided in the Plan or the Trust
Agreement. No General Fund shall be maintained if all assets of the Trust are
allocated among separate Investment Funds.

        A "Highly Compensated Employee" means any Employee or former Employee
who is a "highly compensated active employee" or a "highly compensated former
employee" as defined hereunder.

        A "highly compensated active employee" includes any Employee who
performs services for an Employer or any Related Company during the Plan Year
and who (i) was a five percent owner at any time during the Plan Year or the
"look back year" or (ii) received "compensation" from the Employers and Related
Companies during the "look back year" in excess of $80,000 (subject to
adjustment annually at the same time and in the same manner as under Code
Section 415(d)) and was in the top paid group of employees for the "look back
year". An Employee is in the top paid group of employees if he is in the top
20 percent of the employees of his Employer and all Related Companies when
ranked on the basis of "compensation" paid during the "look back year".

        A "highly compensated former employee" includes any Employee who
(1) separated from service from an Employer and all Related Companies (or is
deemed to have separated from service from an Employer and all Related
Companies) prior to the Plan Year, (2) performed no services for an Employer or
any Related Company during the Plan Year, and (3) was a "highly compensated
active employee" for either the separation year or any Plan Year ending on or
after the date the Employee attains age 55, as determined under the rules in
effect under Code Section 414(q) for such year.

        The determination of who is a Highly Compensated Employee hereunder,
including determinations as to the number and identity of employees in the top
paid group, shall be made in accordance with the provisions of Code
Section 414(q) and regulations issued thereunder.

        For purposes of this definition, the following terms have the following
meanings:

        (a)   An employee's "compensation" means compensation as defined in Code
Section 415(c)(3) and regulations issued thereunder.

        (b)   The "look back year" means the 12-month period immediately
preceding the Plan Year.

        An "Hour of Service" with respect to a person means each hour, if any,
that may be credited to him in accordance with the provisions of Article II.

        An "Investment Fund" means any separate investment Trust Fund maintained
by the Trustee as may be provided in the Plan or the Trust Agreement or any
separate investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

        A "Matching Contribution" means any Employer Contribution made to the
Plan on account of a Participant's Tax-Deferred Contributions as provided in
Article VI, including Regular Matching Contributions and Additional
Discretionary Matching Contributions.

        The "Normal Retirement Date" of an employee means the date he attains
age 65.

        A "Participant" means any person who has an Account in the Trust.

        The "Plan" means the Sports Authority 401(k) Retirement Plan, as from
time to time in effect.

        A "Plan Year" means the 12-consecutive-month period ending each
December 31.

        A "Predecessor Employer" means any company that is a predecessor
organization to an Employer under the Code. In addition, a Predecessor Employer
includes the following: Casey Sporting Goods Co., Dave Cook Sporting Goods Co.,
Sportsmart, Inc., Oshman's Sporting Goods, Inc., Gart Sports Company, and Kmart
Corporation.

        "Prior Employer Contributions" means that portion of a Participant's
Account that are attributable to employer contributions made on his behalf prior
to January 1, 2003.

        "Prior Nonelective Contributions" means the portion of a Participant's
Account that is attributable to nonelective contributions made by the Employer
on his behalf prior to January 1, 2004.

        "Prior Safe Harbor Contributions" means the portion of a Participant's
Account that is attributable to safe harbor contributions made on his behalf
prior to January 1, 2004.

        A "Qualified Nonelective Contribution" means any Employer Contribution
made to the Plan as provided in Article VI that is 100 percent vested when made
and may be taken into account to satisfy the limitations on Tax-Deferred
Contributions and/or Matching Contributions made by or on behalf of Highly
Compensated Employees under Article VII.

        A "Regular Matching Contribution" means any Matching Contribution made
to the Plan at the rate specified in Article VI, other than an Additional
Discretionary Matching Contribution.

        A "Related Company" means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414.

        A Participant's "Required Beginning Date" means the following:

        (a)   for a Participant who is not a "five percent owner", April 1 of
the calendar year following the calendar year in which occurs the later of the
Participant's (i) attainment of age 701/2 or (ii) Settlement Date.

        (b)   for a Participant who is a "five percent owner", April 1 of the
calendar year following the calendar year in which the Participant attains age
701/2.

        A Participant is a "five percent owner" if he is a five percent owner,
as defined in Code Section 416(i) and determined in accordance with Code
Section 416, but without regard to whether the Plan is top-heavy, for the Plan
Year ending with or within the calendar year in which the Participant attains
age 701/2. The Required Beginning Date of a Participant who is a "five percent
owner" hereunder shall not be redetermined if the Participant ceases to be a
five percent owner as defined in Code Section 416(i) with respect to any
subsequent Plan Year.

        A "Rollover Contribution" means any rollover contribution to the Plan
made by a Participant as may be permitted under Article V.

        The "Settlement Date" of a Participant means the date on which a
Participant's interest under the Plan becomes distributable in accordance with
Article XV.

        The "Sponsor" means The Sports Authority, Inc., and any successor
thereto.

        A "Sub-Account" means any of the individual sub-accounts of a
Participant's Account that is maintained as provided in Article VIII.

        A "Tax-Deferred Contribution" means the amount contributed to the Plan
on a Participant's behalf by his Employer in accordance with Article IV.

        The "Trust" means the trust, custodial accounts, annuity contracts, or
insurance contracts maintained by the Trustee under the Trust Agreement.

        The "Trust Agreement" means any agreement or agreements entered into
between the Sponsor and the Trustee relating to the holding, investment, and
reinvestment of the assets of the Plan, together with all amendments thereto and
shall include any agreement establishing a custodial account, an annuity
contract, or an insurance contract (other than a life, health or accident,
property, casualty, or liability insurance contract) for the investment of
assets if the custodial account or contract would, except for the fact that it
is not a trust, constitute a qualified trust under Code Section 401.

        The "Trustee" means the trustee or any successor trustee which at the
time shall be designated, qualified, and acting under the Trust Agreement and
shall include any insurance company that issues an annuity or insurance contract
pursuant to the Trust Agreement or any person holding assets in a custodial
account pursuant to the Trust Agreement. The Sponsor may designate a person or
persons other than the Trustee to perform any responsibility of the Trustee
under the Plan, other than trustee responsibilities as defined in ERISA
Section 405(c)(3), and the Trustee shall not be liable for the performance of
such person in carrying out such responsibility except as otherwise provided by
ERISA. The term Trustee shall include any delegate of the Trustee as may be
provided in the Trust Agreement.

        A "Trust Fund" means any fund maintained under the Trust by the Trustee.

        A "Valuation Date" means the date or dates designated by the Sponsor and
communicated in writing to the Trustee for the purpose of valuing the General
Fund and each Investment Fund and adjusting Accounts and Sub-Accounts hereunder,
which dates need not be uniform with respect to the General Fund, each
Investment Fund, Account, or Sub-Account; provided, however, that the General
Fund and each Investment Fund shall be valued and each Account and Sub-Account
shall be adjusted no less often than once annually.

        The "Vesting Service" of an employee means the period or periods of
service credited to him under the provisions of Article II for purposes of
determining his vested interest in his Employer Contributions Sub-Account, if
Employer Contributions are provided for under either Article VI or Article XXII.

1.2   Interpretation

        Where required by the context, the noun, verb, adjective, and adverb
forms of each defined term shall include any of its other forms. Wherever used
herein, the masculine pronoun shall include the feminine, the singular shall
include the plural, and the plural shall include the singular.

ARTICLE II
SERVICE

2.1   Special Definitions

        For purposes of this Article, the following terms have the following
meanings.

        A "computation period" for purposes of determining an employee's years
of Vesting Service means each Plan Year; provided, however, that if an employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

        The "continuous service" of an employee means the continuous service
credited to him in accordance with the provisions of this Article.

        The "employment commencement date" of an employee means the date he
first completes an Hour of Service.

        A "maternity/paternity absence" means a person's absence from employment
with an Employer or a Related Company because of the person's pregnancy, the
birth of the person's child, the placement of a child with the person in
connection with the person's adoption of the child, or the caring for the
person's child immediately following the child's birth or adoption. A person's
absence from employment will not be considered a maternity/paternity absence
unless the person furnishes the Administrator such timely information as may
reasonably be required to establish that the absence was for one of the purposes
enumerated in this paragraph and to establish the number of days of absence
attributable to such purpose.

        The "reemployment commencement date" of an employee means the first date
following a "severance date" on which he again completes an Hour of Service.

        The "severance date" of an employee means the earlier of (i) the date on
which he retires, dies, or his employment with all Employers and Related
Companies is otherwise terminated, or (ii) the first anniversary of the first
date of a period during which he is absent from work with all Employers and
Related Companies for any other reason; provided, however, that if he terminates
employment with or is absent from work with all Employers and Related Companies
on account of service with the armed forces of the United States, he shall not
incur a "severance date" if he is eligible for reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act of 1994 and he returns
to work with an Employer or a Related Company within the period during which he
retains such reemployment rights, but, if he does not return to work within such
period, his "severance date" shall be the earlier of the date which is one year
after his absence commenced or the last day of the period during which he
retains such reemployment rights; and provided, further, that if an employee is
on a "maternity/paternity absence" beyond the first anniversary of the first day
of such absence, he shall not incur a "severance date" if he returns to
employment before the second anniversary of the first day of such absence but,
if he does not return within such period, his "severance date" shall be the
second anniversary of the first date of such "maternity/paternity absence"; and
provided, further, that if an employee is on a paid leave of absence beyond the
first anniversary of the first day of such absence, he shall not incur a
"severance date" if he returns to employment before the second anniversary of
the first day of such absence but, if he does not return within such period, his
"severance date" shall be the first anniversary of the first date of such paid
leave of absence.

2.2   Crediting of Hours of Service

        A person shall be credited with an Hour of Service for:

(a)Each hour for which he is paid, or entitled to payment, for the performance
of duties for an Employer, a Predecessor Employer, or a Related Company during
the applicable period; provided, however, that hours compensated at a premium
rate shall be treated as straight-time hours.

(b)Subject to the provisions of Section 2.3, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

(c)Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

(d)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.3.

(e)Solely for purposes of determining whether a person who is on a
"maternity/paternity absence" has incurred a Break in Service for a "computation
period", Hours of Service shall include those hours with which such person would
otherwise have been credited but for such "maternity/paternity absence", or
shall include eight Hours of Service for each day of "maternity/paternity
absence" if the actual hours to be credited cannot be determined; except that
not more than the minimum number of hours required to prevent a Break in Service
shall be credited by reason of any "maternity/paternity absence"; provided,
however, that any hours included as Hours of Service pursuant to this paragraph
shall be credited to the "computation period" in which the absence from
employment begins, if such person otherwise would incur a Break in Service in
such "computation period", or, in any other case, to the immediately following
"computation period".





(f)Solely for purposes of determining whether he has incurred a Break in
Service, each hour for which he would have been scheduled to work for an
Employer, a Predecessor Employer, or a Related Company during the period of time
that he is absent from work on an approved leave of absence pursuant to the
Family and Medical Leave Act of 1993; provided, however, that Hours of Service
shall not be credited to an employee under this paragraph if the employee fails
to return to employment with an Employer or a Related Company following such
leave.

        Except as otherwise specifically provided with respect to Predecessor
Employers, Hours of Service shall not be credited for employment with a
corporation or business prior to the date such corporation or business becomes a
Related Company.

        Notwithstanding the foregoing, for calendar years prior to January 1,
1995 and solely with respect to any Participant as of December 1, 1994,
employment with Kmart Corporation shall be considered employment with an
Employer for Vesting purposes under the Plan by:

(i)crediting the Participant with one year of Vesting Service for the year in
which he first completed an hour for which he was paid or entitled to payment by
Kmart Corporation if such hour was completed prior to August 1 of that year; and

(ii)crediting that Participant with one year of Vesting Service for each
subsequent calendar year through December 31, 1994 if he was employed by Kmart
during that calendar year.

        Effective August 4, 2003, employment with the Sports Authority, Inc.
(formerly known as Gart Sports Company), shall be treated as employment with an
Employer.

2.3   Limitations on Crediting of Hours of Service

        In the application of the provisions of paragraph (b) of Section 2.2,
the following shall apply:

(a)An hour for which a person is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers' compensation, unemployment
compensation, or disability insurance laws.

(b)Hours of Service shall not be credited with respect to a payment which solely
reimburses a person for medical or medically-related expenses incurred by him.

(c)A payment shall be deemed to be made by or due from an Employer, a
Predecessor Employer, or a Related Company (i) regardless of whether such
payment is made by or due from such employer directly or indirectly, through
(among others) a trust fund or insurer to which any such employer contributes or
pays premiums, and (ii) regardless of whether contributions made or due to such
trust fund, insurer, or other entity are for the benefit of particular persons
or are on behalf of a group of persons in the aggregate.

(d)No more than 501 Hours of Service shall be credited to a person on account of
any single continuous period during which he performs no duties (whether or not
such period occurs in a single "computation period"), unless no duties are
performed due to service with the armed forces of the United States for which
the person retains reemployment rights as provided in paragraph (c) of
Section 2.2 or because of approved leaves of absence of up to two years.

2.4   Department of Labor Rules

        The rules set forth in paragraphs (b) and (c) of Department of Labor
Regulations Section 2530.200b-2, which relate to determining Hours of Service
attributable to reasons other than the performance of duties and crediting Hours
of Service to particular periods, are hereby incorporated into the Plan by
reference.

2.5   Crediting of Continuous Service

        A person shall be credited with "continuous service" for the aggregate
of the periods of time between his "employment commencement date" or any
"reemployment commencement date" and the "severance date" that next follows such
"employment commencement date" or "reemployment commencement date"; provided,
however, that an employee who has a "reemployment commencement date" within the
12-consecutive-month period following the earlier of the first date of his
absence or his "severance date" shall be credited with "continuous service" for
the period between his "severance date" and "reemployment commencement date".

2.6   Eligibility Service

        An employee shall be credited with Eligibility Service equal to his
"continuous service". Eligibility Service shall be computed in full months
treating each calendar month or portion of a calendar month in which an employee
is credited with "continuous service" as a month of Eligibility Service.

2.7   Years of Vesting Service

        An employee shall be credited with a year of Vesting Service for each
"computation period" during which he completes at least 1,000 Hours of Service.

2.8   Crediting of Hours of Service with Respect to Short Computation Periods

        The following provisions shall apply with respect to crediting Hours of
Service with respect to any short "computation period":

(a)For purposes of this Article, the following terms have the following
meanings:

(i)An "old computation period" means any "computation period" that ends
immediately prior to a change in the "computation period".

(ii)A "short computation period" means any "computation period" of fewer than 12
consecutive months.

(b)Notwithstanding any other provision of the Plan to the contrary, no person
shall incur a Break in Service for a short "computation period" solely because
of such short "computation period".

(c)For purposes of determining the years of Vesting Service to be credited to an
Employee, a "computation period" shall not include the "short computation
period", but if an Employee completes at least 1,000 Hours of Service in the
12-consecutive-month period beginning on the first day of the "short computation
period", such Employee shall be credited with a year of Vesting Service for such
12-consecutive-month period.

2.9   Crediting of Service on Transfer or Amendment

        Notwithstanding any other provision of the Plan to the contrary, if an
Employee is transferred from employment covered under a qualified plan
maintained by an Employer or a Related Company for which service for purposes of
eligibility to participate is credited based on Hours of Service and computation
periods in accordance with Department of Labor Regulations Section 2530.200
through 2530.203 to employment covered under the Plan or, prior to amendment,
the Plan provided for crediting of service for purposes of eligibility to
participate on the basis of Hours of Service and computation periods in
accordance with Department of Labor Regulations Section 2530.200 through
2530.203, an affected Employee shall be credited with Eligibility Service
hereunder as provided in Treasury Regulations Section 1.410(a)-7(f)(1).

        In addition, notwithstanding any other provision of the Plan to the
contrary, if an Employee is transferred from employment covered under a
qualified plan maintained by an Employer or a Related Company for which service
for purposes of vesting is credited based on elapsed time in accordance with
Treasury Regulations Section 1.410(a)-7 to employment covered under the Plan or,
prior to amendment, the Plan provided for crediting of service for purposes of
vesting on the basis of elapsed time in accordance with Treasury Regulations
Section 1.410(a)-7, an affected Employee shall be credited with Vesting Service
hereunder as provided in Treasury Regulations Section 1.410(a)-7(f)(1).

2.10 Crediting of Service to Leased Employees

        Notwithstanding any other provision of the Plan to the contrary, a
"leased employee" working for an Employer or a Related Company (other than an
"excludable leased employee") shall be considered an employee of such Employer
or Related Company for purposes of Eligibility and Vesting Service crediting
under the Plan, but shall not be eligible to participate in the Plan. Such
"leased employee" shall also be considered an employee of such Employer or
Related Company for purposes of applying Code Sections 401(a)(3), (4), (7), and
(16), and 408(k), 415, and 416.

        A "leased employee" means any person who performs services for an
Employer or a Related Company (the "recipient") (other than an employee of the
"recipient") pursuant to an agreement between the "recipient" and any other
person (the "leasing organization") on a substantially full-time basis for a
period of at least one year, provided that such services are performed under
primary direction of or control by the "recipient". An "excludable leased
employee" means any "leased employee" of the "recipient" who is covered by a
money purchase pension plan maintained by the "leasing organization" which
provides for (i) a nonintegrated employer contribution on behalf of each
participant in the plan equal to at least ten percent of compensation, (ii) full
and immediate vesting, and (iii) immediate participation by employees of the
"leasing organization" (other than employees who perform substantially all of
their services for the "leasing organization" or whose compensation from the
"leasing organization" in each plan year during the four-year period ending with
the plan year is less than $1,000); provided, however, that "leased employees"
do not constitute more than 20 percent of the "recipient's" nonhighly
compensated work force. For purposes of this Section, contributions or benefits
provided to a "leased employee" by the "leasing organization" that are
attributable to services performed for the "recipient" shall be treated as
provided by the "recipient".

ARTICLE III
ELIGIBILITY

3.1   Eligibility

        Each Employee who was an Eligible Employee immediately prior to
January 1, 2004 shall continue to be an Eligible Employee on January 1, 2004.
Each other Employee shall become an Eligible Employee as of the Enrollment Date
coinciding with or next following the date on which he has both attained age 21
and completed 1/4 year of Eligibility Service.

3.2   Transfers of Employment

        If a person is transferred directly from employment with an Employer or
with a Related Company in a capacity other than as an Employee to employment as
an Employee, he shall become an Eligible Employee as of the date he is so
transferred if prior to an Enrollment Date coinciding with or preceding such
transfer date he has met the eligibility requirements of Section 3.1. Otherwise,
the eligibility of a person who is so transferred to participate in the Plan
shall be determined in accordance with Section 3.1.

3.3   Reemployment

        If a person who terminated employment with an Employer and all Related
Companies is reemployed as an Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed. Otherwise, the eligibility of a person
who terminated employment with an Employer and all Related Companies and who is
reemployed by an Employer or a Related Company to participate in the Plan shall
be determined in accordance with Section 3.1 or 3.2.

3.4   Notification Concerning New Eligible Employees

        Each Employer shall notify the Administrator as soon as practicable of
Employees becoming Eligible Employees as of any date.

3.5   Effect and Duration

        Upon becoming an Eligible Employee, an Employee shall be entitled to
make Tax-Deferred Contributions to the Plan in accordance with the provisions of
Article IV and receive allocations of Employer Contributions in accordance with
the provisions of Article VI (provided he meets any applicable requirements
thereunder) and shall be bound by all the terms and conditions of the Plan and
the Trust Agreement. A person shall continue as an Eligible Employee eligible to
make Tax-Deferred Contributions to the Plan and to participate in allocations of
Employer Contributions only so long as he continues employment as an Employee.

ARTICLE IV
TAX-DEFERRED CONTRIBUTIONS

4.1   Tax-Deferred Contributions

        Effective as of the date he becomes an Eligible Employee, each Eligible
Employee may elect, in accordance with rules prescribed by the Administrator, to
have Tax-Deferred Contributions made to the Plan on his behalf by his Employer
as hereinafter provided. An Eligible Employee's election shall include his
authorization for his Employer to reduce his Compensation and to make
Tax-Deferred Contributions on his behalf. An Eligible Employee who elects not to
have Tax-Deferred Contributions made to the Plan as of the first Enrollment Date
he becomes eligible to participate may change his election by amending his
reduction authorization as prescribed in this Article.

        Tax-Deferred Contributions on behalf of an Eligible Employee shall
commence as soon as administratively practicable on or after the date on which
his election is effective.

4.2   Amount of Tax-Deferred Contributions

        The amount of Tax-Deferred Contributions to be made to the Plan on
behalf of an Eligible Employee by his Employer shall be an integral percentage
of his Compensation of not less than one percent nor more than 15 percent. In
the event an Eligible Employee elects to have his Employer make Tax-Deferred
Contributions on his behalf, his Compensation shall be reduced for each payroll
period by the percentage he elects to have contributed on his behalf to the Plan
in accordance with the terms of his currently effective reduction authorization.
The Employer may, in its discretion, limit the Tax-Deferred Contributions for
Highly Compensated Employees.

4.3   Amendments to Reduction Authorization

        An Eligible Employee may elect, in the manner prescribed by the
Administrator, to change the amount of his future Compensation that his Employer
contributes on his behalf as Tax-Deferred Contributions. An Eligible Employee
may amend his reduction authorization at such time or times during the Plan Year
as the Administrator may prescribe by giving such number of days advance notice
of his election as the Administrator may prescribe. An Eligible Employee who
amends his reduction authorization shall be limited to selecting an amount of
his Compensation that is otherwise permitted under this Article IV. Tax-Deferred
Contributions shall be made on behalf of such Eligible Employee by his Employer
pursuant to his properly amended reduction authorization commencing with
Compensation paid to the Eligible Employee on or after the date such amendment
is effective, until otherwise altered or terminated in accordance with the Plan.

4.4   Suspension of Tax-Deferred Contributions

        An Eligible Employee on whose behalf Tax-Deferred Contributions are
being made may elect, in the manner prescribed by the Administrator, to have
such contributions suspended at any time by giving such number of days advance
notice of his election as the Administrator may prescribe. Any such voluntary
suspension shall take effect commencing with Compensation paid to such Eligible
Employee on or after the expiration of the required notice period and shall
remain in effect until Tax-Deferred Contributions are resumed as hereinafter set
forth.

4.5   Resumption of Tax-Deferred Contributions

        An Eligible Employee who has voluntarily suspended his Tax-Deferred
Contributions may elect, in the manner prescribed by the Administrator, to have
such contributions resumed. An Eligible Employee may make such election at such
time or times during the Plan Year as the Administrator may prescribe, by giving
such number of days advance notice of his election as the Administrator may
prescribe.

4.6   Delivery of Tax-Deferred Contributions

        As soon after the date an amount would otherwise be paid to an Employee
as it can reasonably be separated from Employer assets, each Employer shall
cause to be delivered to the Trustee in cash all Tax-Deferred Contributions
attributable to such amounts.

4.7   Vesting of Tax-Deferred Contributions

        A Participant's vested interest in his Tax-Deferred Contributions
Sub-Account shall be at all times 100 percent.

ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS

5.1   Prior After-Tax Contributions

        Eligible Employees are not currently permitted to make After-Tax
Contributions to the Plan. However, the Plan includes assets attributable to
After-Tax Contributions made to the Plan prior to the effective date of this
amendment and restatement or transferred to the Plan from another qualified
plan.

5.2   Rollover Contributions

        An Employee who was a participant in a plan qualified under Code
Section 401 and who receives (or is eligible to receive) a cash distribution
from such plan that he elects either (i) to roll over immediately to a qualified
retirement plan or (ii) to roll over into a conduit IRA from which he receives a
later cash distribution, may elect to make a Rollover Contribution to the Plan
if he is entitled under Code Section 402(c) or 408(d)(3)(A) to roll over such
distribution to another qualified retirement plan. The Administrator may require
an Employee to provide it with such information as it deems necessary or
desirable to show that he is entitled to roll over such distribution to another
qualified retirement plan. An Employee shall make a Rollover Contribution to the
Plan by delivering, or causing to be delivered, to the Trustee the cash that
constitutes the Rollover Contribution amount. If the Employee received a cash
distribution that he is rolling over, such delivery must be made within 60 days
of receipt of the distribution from the plan or from the conduit IRA in the
manner prescribed by the Administrator.

5.3   Vesting of After-Tax Contributions and Rollover Contributions

        A Participant's vested interest in his After-Tax Contributions
Sub-Account and Rollover Contributions Sub-Account shall be at all times
100 percent.

ARTICLE VI
EMPLOYER CONTRIBUTIONS

6.1   Contribution Period

        The Contribution Periods for Employer Contributions shall be as follows:

(a)The Contribution Period for Regular Matching Contributions under the Plan is
payroll period.

(b)The Contribution Period for Additional Discretionary Matching Contributions
is each Plan Year.

(c)The Contribution Period for Qualified Nonelective Contributions under the
Plan is each Plan Year.

6.2   Qualified Nonelective Contributions

        Each Employer may, in its discretion, make a Qualified Nonelective
Contribution to the Plan for the Contribution Period in an amount determined by
the Sponsor.

6.3   Allocation of Qualified Nonelective Contributions

        Any Qualified Nonelective Contribution made for a Contribution Period
shall be allocated among the Eligible Employees during the Contribution Period
who have met the allocation requirements for Qualified Nonelective Contributions
described in this Article, other than any such Eligible Employee who is a Highly
Compensated Employee, in accordance with one of the following options, as
determined by the Administrator:

(a)Flat Dollar Amount: The allocable share of each such Eligible Employee in the
Qualified Nonelective Contribution shall be a flat dollar amount, as determined
by the Sponsor for the Contribution Period.

(b)Order of "test compensation": The allocable share of each such Eligible
Employee in the Qualified Nonelective Contribution shall be determined as
follows:

(i)the Eligible Employee with the least "test compensation", as defined in
Section 7.1, shall receive an allocation equal to the lower of:

(A)the maximum contribution permitted to be made to the Plan on his behalf under
Code Section 415, taking into account any contributions already made on his
behalf; or

(B)the full amount of the Qualified Nonelective Contribution made by the
Employer for the Contribution Period.





(ii)If any Qualified Nonelective Employer Contribution remains after allocation
has been made in accordance with the provisions of paragraph (a) above, the
Eligible Employee with the next lowest "test compensation", as defined in
Section 7.1, shall receive an allocation equal to the lower of:

(A)the maximum contribution permitted to be made to the Plan on his behalf under
Code Section 415, taking into account any contributions already made on his
behalf; or

(B)the balance of the Qualified Nonelective Contribution made by the Employer
for the Contribution Period remaining after allocation has been made in
accordance with the provisions of paragraph (a) above.

(iii)If any Qualified Nonelective Contribution remains after allocation has been
made in accordance with the provisions of paragraph (b) above, allocations shall
continue to Eligible Employees as provided in paragraph (b) in ascending order
of "test compensation", until the Qualified Nonelective Contribution has been
fully allocated.

6.4   Amount and Allocation of Regular Matching Contributions

        Each Employer may, in its discretion, make a Regular Matching
Contribution to the Plan for each Contribution Period on behalf of each of its
Eligible Employees who has met the allocation requirements for Regular Matching
Contributions described in this Article.

        The amount of any such Regular Matching Contribution with respect to
similarly situated Eligible Employees, as determined by the Employer in a
non-discriminatory manner, shall be equal to a uniform percentage, determined by
the Employer, in its discretion, of the Tax-Deferred Contributions made for the
Contribution Period on behalf of such similarly situated Eligible Employees.

6.5   Additional Discretionary Matching Contributions

        In addition to its Regular Matching Contribution, each Employer may make
an Additional Discretionary Matching Contribution to the Plan for each
Contribution Period on behalf of each of its Eligible Employees who has met the
allocation requirements for Additional Discretionary Matching Contributions
described in this Article. The amount of any such Additional Discretionary
Matching Contribution with respect to similarly situated Eligible Employees, as
determined by the Employer in a non-discriminatory manner, shall be equal to a
uniform percentage, determined by the Employer, in its discretion, of the
Tax-Deferred Contributions made on behalf of each such similarly situated
Eligible Employee for the Contribution Period.

6.6   Verification of Amount of Employer Contributions by the Sponsor

        The Sponsor shall verify the amount of Employer Contributions to be made
by each Employer in accordance with the provisions of the Plan. Notwithstanding
any other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
an Employee who transfers from employment with one Employer as an Employee to
employment with another Employer as an Employee.

6.7   Payment of Employer Contributions

        Employer Contributions made for a Contribution Period shall be paid in
cash to the Trustee within the period of time required under the Code in order
for the contribution to be deductible by the Employer in determining its Federal
income taxes for the Plan Year.

6.8   Allocation Requirements for Employer Contributions

        A person who was an Eligible Employee at any time during a Contribution
Period shall be eligible to receive an allocation of Regular Matching
Contributions for such Contribution Period.

        A person who was an Eligible Employee during a Contribution Period shall
be eligible to receive an allocation of Additional Discretionary Matching
Contributions for such Contribution Period only if (i) he is employed on the
last day of the Contribution Period and (ii) he has completed at least 1,000
Hours of Service during the Contribution Period. The number of Hours of Service
required to receive an allocation of Additional Discretionary Matching
Contributions hereunder shall be pro-rated for any short Contribution Period.

        A person who was an Eligible Employee at any time during a Contribution
Period shall be eligible to receive an allocation of Qualified Nonelective
Contributions for such Contribution Period.

6.9   Vesting of Employer Contributions

        A Participant's vested interest in his Qualified Nonelective
Contributions, Prior Safe Harbor Contributions and Prior Employer Contributions
Sub-Accounts shall be at all times 100 percent. A Participant who was formerly
employed by TSA Stores, Inc. prior to January 1, 2004, shall be at all times
100 percent vested in the Prior Safe Harbor Matching Contributions and Regular
Matching Contributions in his Account.

        A Participant's vested interest in his Prior Nonelective Contributions
Sub-Account shall be zero percent until he has completed five years of Vesting
Service, in which event his vested interest on his Prior Nonelective
Contributions Sub-Account shall be 100 percent.

        With respect to Participants other than former employees of TSA
Stores, Inc., a Participant's vested interest in his Regular and Additional
Discretionary Matching Contributions Sub-Accounts shall be determined in
accordance with the following schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Vested Interest

--------------------------------------------------------------------------------

  Less than 1   0 % 1, but less than 2   20 % 2, but less than 3   40 % 3, but
less than 4   60 % 4, but less than 5   80 % 5 or more   100 %

        Notwithstanding the foregoing, if a Participant is employed by an
Employer or a Related Company on his Normal Retirement Date, the date he becomes
Disabled, or the date he dies, his vested interest in his Regular and Additional
Discretionary Matching Contributions Sub-Accounts shall be 100 percent.

6.10 Election of Former Vesting Schedule

        If the Sponsor adopts an amendment to the Plan that directly or
indirectly affects the computation of a Participant's vested interest in his
Employer Contributions Sub-Account, any Participant with three or more years of
Vesting Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant's vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.

6.11 Forfeitures to Reduce Employer Contributions

        Notwithstanding any other provision of the Plan to the contrary, the
amount of the Employer Contribution required under this Article for a Plan Year
shall be reduced by the amount of any forfeitures occurring during the Plan Year
or any prior Plan Year that are not used to pay Plan expenses and that are
applied against Employer Contributions as provided in Article XIV.

ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS

7.1   Definitions

        For purposes of this Article, the following terms have the following
meanings:

        The "aggregate limit" means the sum of (i) 125 percent of the greater of
the average "contribution percentage" for "eligible participants" other than
Highly Compensated Employees or the average "deferral percentage" for Eligible
Employees other than Highly Compensated Employees and (ii) the lesser of
200 percent or two plus the lesser of such average "contribution percentage" or
average "deferral percentage", or, if it would result in a larger "aggregate
limit", the sum of (iii) 125 percent of the lesser of the average "contribution
percentage" for "eligible participants" other than Highly Compensated Employees
or the average "deferral percentage" for Eligible Employees other than Highly
Compensated Employees and (iv) the lesser of 200 percent or two plus the greater
of such average "contribution percentage" or average "deferral percentage". For
purposes of determining the "aggregate limit", the "contribution percentages"
and "deferral percentages" used shall be for the applicable "testing year".

        The "annual addition" with respect to a Participant for a "limitation
year" means the sum of the Tax-Deferred Contributions and Employer Contributions
allocated to his Account for the "limitation year" (including any "excess
contributions" that are distributed pursuant to this Article), the employer
contributions, "employee contributions", and forfeitures allocated to his
accounts for the "limitation year" under any other qualified defined
contribution plan (whether or not terminated) maintained by an Employer or a
Related Company concurrently with the Plan, and amounts described in Code
Sections 415(l)(2) and 419A(d)(2) allocated to his account for the "limitation
year".

        The "contribution percentage" with respect to an "eligible participant"
for a particular Plan Year means the ratio of the Matching Contributions made to
the Plan on his behalf for the Plan Year to his "test compensation" for such
Plan Year. To the extent permitted by regulations issued under Code
Section 401(m), the Sponsor may elect to include the Tax-Deferred Contributions
and/or Qualified Nonelective Contributions made to the Plan on an "eligible
participant's" behalf for the Plan Year in computing the numerator of such
"eligible participant's" "contribution percentage". Notwithstanding the
foregoing, any Tax-Deferred Contributions and/or Qualified Nonelective
Contributions that are included in determining the numerator of an "eligible
participant's" "deferral percentage" may not be included in determining the
numerator of his "contribution percentage".

        Contributions made on an "eligible participant's" behalf for a Plan Year
shall be included in determining his "contribution percentage" for such Plan
Year only if the contributions are allocated to the "eligible participant's"
Account as of a date within such Plan Year and are made to the Plan before the
end of the 12-month period immediately following the Plan Year to which the
contributions relate. The determination of an "eligible participant's"
"contribution percentage" shall be made after any reduction required to satisfy
the Code Section 415 limitations is made as provided in this Article VII and
shall satisfy such other requirements as may be prescribed by the Secretary of
the Treasury.

        The "deferral percentage" with respect to an Eligible Employee for a
particular Plan Year means the ratio of the Tax-Deferred Contributions made on
his behalf for the Plan Year to his "test compensation" for the Plan Year. To
the extent permitted by regulations issued under Code Section 401(k), the
Sponsor may elect to include Qualified Nonelective Contributions made to the
Plan on the Eligible Employee's behalf for the Plan Year in computing the
numerator of such Eligible Employee's "deferral percentage". Notwithstanding the
foregoing, any Tax-Deferred Contributions and/or Qualified Nonelective
Contributions that are included in determining the numerator of an Eligible
Employee's "contribution percentage" may not be included in determining the
numerator of his "deferral percentage".

        Contributions made on an Eligible Employee's behalf for a Plan Year
shall be included in determining his "deferral percentage" for such Plan Year
only if they meet the following requirements:

(a)Tax-Deferred Contributions must relate to Compensation that would, but for
the Eligible Employee's deferral election, have been received by the Eligible
Employee during such Plan Year.

(b)The contributions must be allocated to the Eligible Employee's Account as of
a date within such Plan Year.

(c)The contributions must be made to the Plan before the end of the 12-month
period immediately following the Plan Year to which they relate.

        The determination of an Eligible Employee's "deferral percentage" shall
be made after any reduction required to satisfy the Code Section 415 limitations
is made as provided in this Article VII and shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.

        An "elective contribution" means any employer contribution made to a
plan maintained by an Employer or a Related Company on behalf of a Participant
in lieu of cash compensation pursuant to his written election to defer under any
qualified CODA as described in Code Section 401(k), any simplified employee
pension cash or deferred arrangement as described in Code Section 402(h)(1)(B),
any eligible deferred compensation plan under Code Section 457, or any plan as
described in Code Section 501(c)(18), and any contribution made on behalf of the
Participant by an Employer or a Related Company for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement.

        An "eligible participant" means any Eligible Employee who is eligible to
have Tax-Deferred Contributions made on his behalf (if Tax-Deferred
Contributions are taken into account in determining "contribution percentages"),
or to participate in the allocation of Matching Contributions.

        An "employee contribution" means any employee after-tax contribution
allocated to an Eligible Employee's account under any qualified plan of an
Employer or a Related Company.

        An "excess contribution" means any contribution made to the Plan on
behalf of a Participant that exceeds one of the limitations described in this
Article.

        An "excess deferral" with respect to a Participant means that portion of
a Participant's Tax-Deferred Contributions for his taxable year that, when added
to amounts deferred for such taxable year under other plans or arrangements
described in Code Section 401(k), 408(k), or 403(b) (other than any such plan or
arrangement that is maintained by an Employer or a Related Company), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant's gross income under Code Section 402(g).

        A "limitation year" means the Plan Year.

        A "matching contribution" means any employer contribution allocated to
an Eligible Employee's account under any plan of an Employer or a Related
Company solely on account of "elective contributions" made on his behalf or
"employee contributions" made by him.

        A "qualified matching contribution" means any employer contribution
allocated to an Eligible Employee's account under any plan of an Employer or a
Related Company solely on account of "elective contributions" made on his behalf
or "employee contributions" made by him that is a qualified matching
contribution as defined in regulations issued under Code Section 401(k), is
nonforfeitable when made, and is distributable only as permitted in regulations
issued under Code Section 401(k).

        A "qualified nonelective contribution" means any employer contribution
allocated to an Eligible Employee's account under any plan of an Employer or a
Related Company that the Participant could not elect instead to receive in cash,
that is a qualified nonelective contribution as defined in Code Sections
401(k) and 401(m) and regulations issued thereunder, is nonforfeitable when
made, and is distributable only as permitted in regulations issued under Code
Section 401(k).

        The "test compensation" of an Eligible Employee or "eligible
participant" for a Plan Year means compensation as defined in Code
Section 414(s) and regulations issued thereunder, limited, however, to $150,000
(subject to adjustment annually as provided in Code Sections 401(a)(17)(B) and
415(d); provided, however, that the dollar increase in effect on January 1 of
any calendar year, if any, is effective for Plan Years beginning in such
calendar year) and, if elected by the Sponsor, further limited solely to "test
compensation" of an Employee attributable to periods of time when he is an
Eligible Employee or "eligible participant". If the "test compensation" of an
Eligible Employee or "eligible participant" is determined over a period of time
that contains fewer than 12 calendar months, then the annual compensation
limitation described above shall be adjusted with respect to that Eligible
Employee or "eligible participant" by multiplying the annual compensation
limitation in effect for the Plan Year by a fraction the numerator of which is
the number of full months in the period and the denominator of which is 12;
provided, however, that no proration is required for an Eligible Employee or
"eligible participant" who is covered under the Plan for less than one full Plan
Year if the formula for allocations is based on Compensation for a period of at
least 12 months.

        The "testing year" means the Plan Year for which the limitations on
"deferral percentages" and "contribution percentages" of Highly Compensated
Employees are being determined.

7.2   Code Section 402(g) Limit

        In no event shall the amount of the Tax-Deferred Contributions made on
behalf of an Eligible Employee for his taxable year, when aggregated with any
"elective contributions" made on behalf of the Eligible Employee under any other
plan of an Employer or a Related Company for his taxable year, exceed the dollar
limit imposed under Code Section 402(g), as in effect on January 1 of the
calendar year in which such taxable year begins. In the event that the
Administrator determines that the reduction percentage elected by an Eligible
Employee will result in his exceeding the Code Section 402(g) limit, the
Administrator may adjust the reduction authorization of such Eligible Employee
by reducing the percentage of his Tax-Deferred Contributions to such smaller
percentage that will result in the Code Section 402(g) limit not being exceeded.
If the Administrator determines that the Tax-Deferred Contributions made on
behalf of an Eligible Employee would exceed the Code Section 402(g) limit for
his taxable year, the Tax-Deferred Contributions for such Participant shall be
automatically suspended for the remainder, if any, of such taxable year.

        If an Employer notifies the Administrator that the Code
Section 402(g) limit has nevertheless been exceeded by an Eligible Employee for
his taxable year, the Tax-Deferred Contributions that, when aggregated with
"elective contributions" made on behalf of the Eligible Employee under any other
plan of an Employer or a Related Company, would exceed the Code
Section 402(g) limit, plus any income and minus any losses attributable thereto,
shall be distributed to the Eligible Employee no later than the April 15
immediately following such taxable year. Any Tax-Deferred Contributions that are
distributed to an Eligible Employee in accordance with this Section shall not be
taken into account in determining the Eligible Employee's "deferral percentage"
for the "testing year" in which the Tax-Deferred Contributions were made, unless
the Eligible Employee is a Highly Compensated Employee.

        If an amount of Tax-Deferred Contributions is distributed to a
Participant in accordance with this Section, Matching Contributions that are
attributable solely to the distributed Tax-Deferred Contributions, plus any
income and minus any losses attributable thereto, shall be forfeited by the
Participant no earlier than the date on which distribution of Tax-Deferred
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.

7.3   Distribution of Excess Deferrals

        Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant's taxable year that "excess deferrals"
have been made on his behalf under the Plan for such taxable year, the "excess
deferrals", plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year. Any Tax-Deferred Contributions that are distributed to a
Participant in accordance with this Section shall nevertheless be taken into
account in determining the Participant's "deferral percentage" for the "testing
year" in which the Tax-Deferred Contributions were made. If an amount of
Tax-Deferred Contributions is distributed to a Participant in accordance with
this Section, Matching Contributions that are attributable solely to the
distributed Tax-Deferred Contributions, plus any income and minus any losses
attributable thereto, shall be forfeited by the Participant no earlier than the
date on which distribution of Tax-Deferred Contributions pursuant to this
Section occurs and no later than the last day of the Plan Year following the
Plan Year for which the Matching Contributions were made.

7.4   Limitation on Tax-Deferred Contributions of Highly Compensated Employees

        Notwithstanding any other provision of the Plan to the contrary, the
Tax-Deferred Contributions made with respect to a Plan Year on behalf of
Eligible Employees who are Highly Compensated Employees may not result in an
average "deferral percentage" for such Eligible Employees that exceeds the
greater of:

(a)a percentage that is equal to 125 percent of the average "deferral
percentage" for all other Eligible Employees for the "testing year"; or

(b)a percentage that is not more than 200 percent of the average "deferral
percentage" for all other Eligible Employees for the "testing year" and that is
not more than two percentage points higher than the average "deferral
percentage" for all other Eligible Employees for the "testing year",

unless the "excess contributions", determined as provided in Section 7.5, are
distributed as provided in Section 7.6.

        In order to assure that the limitation contained herein is not exceeded
with respect to a Plan Year, the Administrator is authorized to suspend
completely further Tax-Deferred Contributions on behalf of Highly Compensated
Employees for any remaining portion of a Plan Year or to adjust the projected
"deferral percentages" of Highly Compensated Employees by reducing the
percentage of their deferral elections for any remaining portion of a Plan Year
to such smaller percentage that will result in the limitation set forth above
not being exceeded. In the event of any such suspension or reduction, Highly
Compensated Employees affected thereby shall be notified of the reduction or
suspension as soon as possible and shall be given an opportunity to make a new
deferral election to be effective the first day of the next following Plan Year.
In the absence of such an election, the election in effect immediately prior to
the suspension or adjustment described above shall be reinstated as of the first
day of the next following Plan Year.

        In determining the "deferral percentage" for any Eligible Employee who
is a Highly Compensated Employee for the Plan Year, "elective contributions",
"qualified nonelective contributions", and "qualified matching contributions"
(to the extent that "qualified nonelective contributions" and "qualified
matching contributions" are taken into account in determining "deferral
percentages") made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to IRS regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(g)(11), shall be
treated as if all such contributions were made to the Plan; provided, however,
that if such a plan has a plan year different from the Plan Year, any such
contributions made to the Highly Compensated Employee's accounts under the plan
for the plan year ending with or within the same calendar year as the Plan Year
shall be treated as if such contributions were made to the Plan. Notwithstanding
the foregoing, such contributions shall not be treated as if they were made to
the Plan if regulations issued under Code Section 401(k) do not permit such plan
to be aggregated with the Plan.

        If one or more plans of an Employer or Related Company are aggregated
with the Plan for purposes of satisfying the requirements of Code
Section 401(a)(4) or 410(b), then "deferral percentages" under the Plan shall be
calculated as if the Plan and such one or more other plans were a single plan.
Plans may be aggregated to satisfy Code Section 401(k) only if they have the
same plan year.

        The Administrator shall maintain records sufficient to show that the
limitation contained in this Section was not exceeded with respect to any Plan
Year and the amount of the "qualified nonelective contributions" and/or
"qualified matching contributions" taken into account in determining "deferral
percentages" for any Plan Year.

7.5   Determination and Allocation of Excess Tax-Deferred Contributions Among
Highly Compensated Employees

        Notwithstanding any other provision of the Plan to the contrary, in the
event that the limitation on Tax-Deferred Contributions described in Section 7.4
is exceeded in any Plan Year, the Administrator shall determine the dollar
amount of the excess by reducing the dollar amount of the contributions included
in determining the "deferral percentage" of Highly Compensated Employees in
order of their "deferral percentages" as follows:

(a)The highest "deferral percentage(s)" shall be reduced to the greater of
(1) the maximum "deferral percentage" that satisfies the limitation on
Tax-Deferred Contributions described in Section 7.4 or (2) the next highest
"deferral percentage".

(b)If the limitation on Tax-Deferred Contributions described in Section 7.4
would still be exceeded after application of the provisions of paragraph (a),
the Administrator shall continue reducing "deferral percentages" of Highly
Compensated Employees, continuing with the next highest "deferral percentage",
in the manner provided in paragraph (a) until the limitation on Tax-Deferred
Contributions described in Section 7.4 is satisfied.



        The determination of the amount of "excess contributions" hereunder
shall be made after Tax-Deferred Contributions and "excess deferrals" have been
distributed pursuant to Sections 7.2 and 7.3, if applicable.

        After determining the dollar amount of the "excess contributions" that
have been made to the Plan, the Administrator shall allocate such excess among
Highly Compensated Employees in order of the dollar amount of the Tax-Deferred
Contributions (to the extent such contributions are included in determining
"deferral percentages") allocated to their Accounts as follows:

(c)The contributions made on behalf of the Highly Compensated Employee(s) with
the largest dollar amount of Tax-Deferred Contributions allocated to his Account
for the Plan Year shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of such contributions made on behalf
of the Highly Compensated Employee(s) with the next highest dollar amount of
such contributions allocated to his Account for the Plan Year.

(d)If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions made on behalf of Highly Compensated Employees, continuing with
the Highly Compensated Employees with the largest remaining dollar amount of
such contributions allocated to their Accounts for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

7.6   Distribution of Excess Tax-Deferred Contributions

        "Excess contributions" allocated to a Highly Compensated Employee
pursuant to the preceding Section, plus any income and minus any losses
attributable thereto, shall be distributed to the Highly Compensated Employee
prior to the end of the next succeeding Plan Year. If such excess amounts are
distributed more than 21/2 months after the last day of the Plan Year for which
the excess occurred, an excise tax may be imposed under Code Section 4979 on the
Employer maintaining the Plan with respect to such amounts.

        If an amount of Tax-Deferred Contributions is distributed to a
Participant in accordance with this Section, Matching Contributions that are
attributable solely to the distributed Tax-Deferred Contributions, plus any
income and minus any losses attributable thereto, shall be forfeited by the
Participant no earlier than the date on which distribution of Tax-Deferred
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.

7.7   Limitation on Matching Contributions of Highly Compensated Employees

        Notwithstanding any other provision of the Plan to the contrary, the
Matching Contributions made with respect to a Plan Year on behalf of "eligible
participants" who are Highly Compensated Employees may not result in an average
"contribution percentage" for such "eligible participants" that exceeds the
greater of:

(a)a percentage that is equal to 125 percent of the average "contribution
percentage" for all other "eligible participants" for the "testing year"; or

(b)a percentage that is not more than 200 percent of the average "contribution
percentage" for all other "eligible participants" for the "testing year" and
that is not more than two percentage points higher than the average
"contribution percentage" for all other "eligible participants" for the "testing
year",



unless the "excess contributions", determined as provided in Section 7.8, are
forfeited or distributed as provided in Section 7.9.

        In determining the "contribution percentage" for any "eligible
participant" who is a Highly Compensated Employee for the Plan Year, "matching
contributions", "employee contributions", "qualified nonelective contributions",
and "elective contributions" (to the extent that "qualified nonelective
contributions" and "elective contributions" are taken into account in
determining "contribution percentages") made to his accounts under any plan of
an Employer or a Related Company that is not mandatorily disaggregated pursuant
to IRS regulations Section 1.410(b)-7(c), as modified by IRS regulations
Section 1.401(k)-1(g)(11), shall be treated as if all such contributions were
made to the Plan; provided, however, that if such a plan has a plan year
different from the Plan Year, any such contributions made to the Highly
Compensated Employee's accounts under the plan for the plan year ending with or
within the same calendar year as the Plan Year shall be treated as if such
contributions were made to the Plan. Notwithstanding the foregoing, such
contributions shall not be treated as if they were made to the Plan if
regulations issued under Code Section 401(m) do not permit such plan to be
aggregated with the Plan.

        If one or more plans of an Employer or a Related Company are aggregated
with the Plan for purposes of satisfying the requirements of Code
Section 401(a)(4) or 410(b), the "contribution percentages" under the Plan shall
be calculated as if the Plan and such one or more other plans were a single
plan. Plans may be aggregated to satisfy Code Section 401(m) only if they have
the same plan year.

        The Administrator shall maintain records sufficient to show that the
limitation contained in this Section was not exceeded with respect to any Plan
Year and the amount of the "elective contributions", "qualified nonelective
contributions", and/or "qualified matching contributions" taken into account in
determining "contribution percentages" for any Plan Year.

7.8   Determination and Allocation of Excess Matching Contributions Among Highly
Compensated Employees

        Notwithstanding any other provision of the Plan to the contrary, in the
event that the limitation on Matching Contributions described in Section 7.7 is
exceeded in any Plan Year, the Administrator shall determine the dollar amount
of the excess by reducing the dollar amount of the contributions included in
determining the "contribution percentage" of Highly Compensated Employees in
order of their "contribution percentages" as follows:

(a)The highest "contribution percentage(s)" shall be reduced to the greater of
(1) the maximum "contribution percentage" that satisfies the limitation on
Matching Contributions described in Section 7.7 or (2) the next highest
"contribution percentage".

(b)If the limitation on Matching Contributions described in Section 7.7 would
still be exceeded after application of the provisions of paragraph (a), the
Administrator shall continue reducing "contribution percentages" of Highly
Compensated Employees, continuing with the next highest "contribution
percentage", in the manner provided in paragraph (a) until the limitation on
Matching Contributions described in Section 7.7 is satisfied.


        The determination of the amount of excess Matching Contributions shall
be made after application of Sections 7.2, 7.3, and 7.6, if applicable.

        After determining the dollar amount of the "excess contributions" that
have been made to the Plan, the Administrator shall allocate such excess among
Highly Compensated Employees in order of the dollar amount of the Matching and
Tax-Deferred Contributions (to the extent such contributions are included in
determining "contribution percentages") allocated to their Accounts as follows:

(c)The contributions made on behalf of the Highly Compensated Employee(s) with
the largest dollar amount of Matching and Tax-Deferred Contributions allocated
to his Account for the Plan Year shall be reduced by the dollar amount of the
excess (with such dollar amount being allocated equally among all such Highly
Compensated Employees), but not below the dollar amount of such contributions
made on behalf of the Highly Compensated Employee(s) with the next highest
dollar amount of such contributions allocated to his Account for the Plan Year.

(d)If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions made on behalf of Highly Compensated Employees, continuing with
the Highly Compensated Employees with the largest remaining dollar amount of
such contributions allocated to their Accounts for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

7.9   Forfeiture or Distribution of Excess Contributions

        "Excess contributions" allocated to a Highly Compensated Employee
pursuant to the preceding Section, plus any income and minus any losses
attributable thereto, shall be forfeited, to the extent forfeitable, or
distributed to the Participant prior to the end of the next succeeding Plan Year
as hereinafter provided. If such excess amounts are distributed more than
21/2 months after the last day of the Plan Year for which the excess occurred,
an excise tax may be imposed under Code Section 4979 on the Employer maintaining
the Plan with respect to such amounts.

        The distribution or forfeiture requirement of this Section shall be
satisfied by reducing contributions made by or on behalf of the Highly
Compensated Employee to the extent necessary in the following order:

(a)Matching Contributions included in determining the Highly Compensated
Employee's "contribution percentage" shall be distributed or forfeited, as
appropriate.

(b)Tax-Deferred Contributions included in determining the Highly Compensated
Employee's "contribution percentage" shall be distributed. Excess Matching
Contributions shall be distributed only to the extent a Participant has a vested
interest in his Matching Contributions Sub-Account and shall otherwise be
forfeited. Any amounts forfeited with respect to a Participant pursuant to this
Section shall be treated as a forfeiture under the Plan no later than the last
day of the Plan Year following the Plan Year for which the Matching
Contributions were made.

7.10 Treatment of Forfeited Matching Contributions

        Any Matching Contributions that are forfeited pursuant to the provisions
of the preceding Sections of this Article shall be treated as a forfeiture under
the Plan and applied in accordance with the provisions of Article XIV.

7.11 Determination of Income or Loss

        The income or loss attributable to "excess contributions" that are
distributed pursuant to this Article shall be determined for the preceding Plan
Year under the method otherwise used for allocating income or loss to
Participants' Accounts.

7.12 Code Section 415 Limitations on Crediting of Contributions and Forfeitures

        Notwithstanding any other provision of the Plan to the contrary, the
"annual addition" with respect to a Participant for a "limitation year" shall in
no event exceed the lesser of (i) $30,000 (adjusted as provided in Code
Section 415(d)) or (ii) 25 percent of the Participant's compensation, as defined
in Code Section 415(c)(3) and regulations issued thereunder, for the "limitation
year"; provided, however, that the limit in clause (i) shall be pro-rated for
any short "limitation year". If the "annual addition" to the Account of a
Participant in any "limitation year" would otherwise exceed the amount that may
be applied for his benefit under the limitation contained in this Section, the
limitation shall be satisfied by reducing contributions made to the
Participant's Account to the extent necessary in the following order:

Tax-Deferred Contributions made by the Participant for the "limitation year" and
the Matching Contributions attributable thereto, if any, shall be reduced pro
rata.

Qualified Nonelective Contributions otherwise allocable to the Participant's
Account for the "limitation year", if any, shall be reduced.

        The amount of any reduction of Tax-Deferred Contributions (plus any
income attributable thereto) shall be returned to the Participant. The amount of
any reduction of Employer Contributions shall be deemed a forfeiture for the
"limitation year".

        Amounts deemed to be forfeitures under this Section shall be held
unallocated in a suspense account established for the "limitation year" and
shall be applied against the Employer's contribution obligation for the next
following "limitation year" (and succeeding "limitation years", as necessary).
If a suspense account is in existence at any time during a "limitation year",
all amounts in the suspense account must be applied against the Employer's
contribution obligation before any further contributions that would constitute
"annual additions" may be made to the Plan. No suspense account established
hereunder shall share in any increase or decrease in the net worth of the Trust.

        For purposes of this Article, excesses shall result only from the
allocation of forfeitures, a reasonable error in estimating a Participant's
annual compensation (as defined in Code Section 415(c)(3) and regulations issued
thereunder), a reasonable error in determining the amount of "elective
contributions" that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

7.13 Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan

        If a Participant is covered by any other qualified defined contribution
plan (whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the "annual addition" for the "limitation
year" would otherwise exceed the amount that may be applied for the
Participant's benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by returning or forfeiting, as provided under
the applicable defined contribution plan, the contributions last allocated to
the Participant's accounts for the "limitation year" under all such defined
contribution plans, and, to the extent such contributions are returned to the
Participant, the income attributable thereto. If contributions are allocated to
the defined contribution plans as of the same date, any excess shall be
allocated pro rata among the defined contribution plans. For purposes of
determining the order of reduction hereunder, contributions to a simplified
employee pension plan described in Code Section 408(k) shall be deemed to have
been allocated first and contributions to a welfare benefit fund or individual
medical account shall be deemed to have been allocated next, regardless of the
date such contributions were actually allocated.

7.14 Scope of Limitations

        The Code Section 415 limitations contained in the preceding
Sections shall be applicable only with respect to benefits provided pursuant to
defined contribution plans and defined benefit plans described in Code
Section 415(k). For purposes of applying the Code Section 415 limitations
contained in the preceding Sections, the term "Related Company" shall be
adjusted as provided in Code Section 415(h).

ARTICLE VIII
TRUST FUNDS AND ACCOUNTS

8.1   General Fund

        The Trustee shall maintain a General Fund as required to hold and
administer any assets of the Trust that are not allocated among the Investment
Funds as provided in the Plan or the Trust Agreement. The General Fund shall be
held and administered as a separate common trust fund. The interest of each
Participant or Beneficiary under the Plan in the General Fund shall be an
undivided interest.

8.2   Investment Funds

        The Sponsor shall determine the number and type of Investment Funds and
shall communicate the same and any changes therein in writing to the
Administrator and the Trustee. Each Investment Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in any Investment Fund shall be an undivided
interest.

        The Sponsor may determine to offer one or more Investment Funds that are
invested primarily in equity securities issued by an Employer or a Related
Company that are publicly traded and are "qualifying employer securities" as
defined in ERISA Section 407(d)(5). In no event may a Participant's Tax-Deferred
Contributions made for any Plan Year beginning on or after January 1, 1999 in
excess of one percent of the Participant's Compensation for such Plan Year be
required to be invested in such equity securities.

8.3   Loan Investment Fund

        If a loan from the Plan to a Participant is approved in accordance with
the provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant's name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant's
loan Investment Fund shall be invested in the note(s) reflecting the loan(s)
made to the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant's loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.

8.4   Income on Trust

        Any dividends, interest, distributions, or other income received by the
Trustee with respect to any Trust Fund maintained hereunder shall be allocated
by the Trustee to the Trust Fund for which the income was received.

8.5   Accounts

        As of the first date a contribution is made by or on behalf of an
Employee there shall be established an Account in his name reflecting his
interest in the Trust. Each Account shall be maintained and administered for
each Participant and Beneficiary in accordance with the provisions of the Plan.
The balance of each Account shall be the balance of the account after all
credits and charges thereto, for and as of such date, have been made as provided
herein.

8.6   Sub-Accounts

        A Participant's Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant's
interest in the Trust.

ARTICLE IX
LIFE INSURANCE CONTRACTS

9.1   No Life Insurance Contracts

        A Participant's Account may not be invested in life insurance contracts
on the life of the Participant.

ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

10.1 Future Contribution Investment Elections

        Each Eligible Employee shall make an investment election in the manner
and form prescribed by the Administrator directing the manner in which the
contributions made on his behalf shall be invested. An Eligible Employee's
investment election shall specify the percentage, in the percentage increments
prescribed by the Administrator, of such contributions that shall be allocated
to one or more of the Investment Funds with the sum of such percentages equaling
100 percent. The investment election by a Participant shall remain in effect
until his entire interest under the Plan is distributed or forfeited in
accordance with the provisions of the Plan or until he records a change of
investment election with the Administrator, in such form as the Administrator
shall prescribe. If recorded in accordance with any rules prescribed by the
Administrator, a Participant's change of investment election may be implemented
effective as of the business day on which the Administrator receives the
Participant's instructions but not later than the next business day.

10.2 Deposit of Contributions

        All contributions made on a Participant's behalf shall be deposited in
the Trust and allocated among the Investment Funds in accordance with the
Participant's currently effective investment election, including investment in
stock of The Sports Authority, Inc. If no investment election is recorded with
the Administrator at the time contributions are to be deposited to a
Participant's Account, his contributions shall be allocated among the Investment
Funds as directed by the Administrator.

10.3 Election to Transfer Between Funds

        A Participant may elect to transfer investments from any Investment Fund
to any other Investment Fund. The Participant's transfer election shall specify
a percentage, in the percentage increments prescribed by the Administrator, of
the amount eligible for transfer that is to be transferred, which percentage may
not exceed 100 percent. Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe. Subject to any
restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, a Participant's
transfer election may be implemented effective as of the business day on which
the Administrator receives the Participant's instructions.

10.4 404(c) Protection

        The Plan is intended to constitute a plan described in ERISA
Section 404(c) and regulations issued thereunder. The fiduciaries of the Plan
may be relieved of liability for any losses that are the direct and necessary
result of investment instructions given by a Participant, his Beneficiary, or an
alternate payee under a qualified domestic relations order.

ARTICLE XI
CREDITING AND VALUING ACCOUNTS

11.1 Crediting Accounts

        All contributions made under the provisions of the Plan shall be
credited to Accounts in the Trust Funds by the Trustee, in accordance with
procedures established in writing by the Administrator, either when received or
on the succeeding Valuation Date after valuation of the Trust Fund has been
completed for such Valuation Date as provided in Section 11.2, as shall be
determined by the Administrator.

11.2 Valuing Accounts

        Accounts in the Trust Funds shall be valued by the Trustee on the
Valuation Date, in accordance with procedures established in writing by the
Administrator, either in the manner adopted by the Trustee and approved by the
Administrator or in the manner set forth in Section 11.3 as Plan valuation
procedures, as determined by the Administrator.

11.3 Plan Valuation Procedures

        With respect to the Trust Funds, the Administrator may determine that
the following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the "valuation period") in the following manner:

(a)First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

(b)Next, the net increase or decrease in the value of the Trust Fund
attributable to net income and all profits and losses, realized and unrealized,
during the valuation period shall be determined on the basis of the valuation
under paragraph (a) taking into account appropriate adjustments for
contributions, loan payments, and transfers to and distributions, withdrawals,
loans, and transfers from such Trust Fund during the valuation period.

(c)Finally, the net increase or decrease in the value of the Trust Fund shall be
allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share. Notwithstanding the foregoing, the Administrator may adopt such
accounting procedures as it considers appropriate and equitable to establish a
proportionate crediting of net increase or decrease in the value of the Trust
Fund for contributions, loan payments, and transfers to and distributions,
withdrawals, loans, and transfers from such Trust Fund made by or on behalf of a
Participant during the valuation period.

11.4 Finality of Determinations

        The Trustee shall have exclusive responsibility for determining the
value of each Account maintained hereunder. The Trustee's determinations thereof
shall be conclusive upon all interested parties.



11.5 Notification

        Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

ARTICLE XII
LOANS

12.1 Application for Loan

        A Participant who is a party in interest as defined in ERISA
Section 3(14) may make application to the Administrator for a loan from his
Account, other than from his Oshman prior employer contribution source. Loans
shall be made to Participants in accordance with written guidelines which are
hereby incorporated into and made a part of the Plan. To the extent that such
written guidelines comply with the requirements of Code Section 72(p), but are
inconsistent with the provisions of this Article, such written guidelines shall
be given effect.

        As collateral for any loan granted hereunder, the Participant shall
grant to the Plan a security interest in his vested interest under the Plan
equal to the amount of the loan; provided, however, that in no event may the
security interest exceed 50 percent of the Participant's vested interest under
the Plan determined as of the date as of which the loan is originated in
accordance with Plan provisions. In the case of a Participant who is an active
employee, the Participant also shall enter into an agreement to repay the loan
by payroll withholding. No loan in excess of 50 percent of the Participant's
vested interest under the Plan shall be made from the Plan. Loans shall not be
made available to Highly Compensated Employees in an amount greater than the
amount made available to other employees.

        A loan shall not be granted unless the Participant consents to the
charging of his Account for unpaid principal and interest amounts in the event
the loan is declared to be in default.

12.2 Reduction of Account Upon Distribution

        Notwithstanding any other provision of the Plan, the amount of a
Participant's Account that is distributable to the Participant or his
Beneficiary under Article XIII or XV shall be reduced by the portion of his
vested interest that is held by the Plan as security for any loan outstanding to
the Participant, provided that the reduction is used to repay the loan. If
distribution is made because of the Participant's death prior to the
commencement of distribution of his Account and the Participant's vested
interest in his Account is payable to more than one individual as Beneficiary,
then the balance of the Participant's vested interest in his Account shall be
adjusted by reducing the vested account balance by the amount of the security
used to repay the loan, as provided in the preceding sentence, prior to
determining the amount of the benefit payable to each such individual.

12.3 Requirements to Prevent a Taxable Distribution

        Notwithstanding any other provision of the Plan to the contrary, the
following terms and conditions shall apply to any loan made to a Participant
under this Article:

(a)The interest rate on any loan to a Participant shall be a reasonable interest
rate commensurate with current interest rates charged for loans made under
similar circumstances by persons in the business of lending money.



(b)The amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company) shall not exceed the lesser of:

(i)$50,000, reduced by the excess, if any, of the highest outstanding balance of
any other loan to the Participant from the Plan or any other plan maintained by
an Employer or a Related Company during the preceding 12-month period over the
outstanding balance of such loans on the date a loan is made hereunder; or

(ii)50 percent of the vested portions of the Participant's Account and his
vested interest under all other plans maintained by an Employer or a Related
Company.

(c)The term of any loan to a Participant shall be no greater than five years,
except in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined in Code Section 121) of the
Participant.

(d)Substantially level amortization shall be required over the term of the loan
with payments made not less frequently than quarterly, except that if so
provided in the written guidelines applicable to Plan loans, the amortization
schedule may be waived and payments suspended while a Participant is on a leave
of absence from employment with an Employer or any Related Company (for periods
in which the Participant does not perform military service as described in
paragraph (e)), provided that all of the following requirements are met:

(i)Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

(ii)Payments resume after the earlier of (a) the date such leave of absence ends
or (b) the one-year anniversary of the date such leave began;

(iii)The period during which payments are suspended does not exceed one year;

(iv)Payments resume in an amount not less than the amount required under the
original amortization schedule; and

(v)The waiver of the amortization schedule does not extend the period of the
loan beyond the maximum period permitted under this Article.

(e)If a Participant is absent from employment with any Employer or any Related
Company for a period during which he performs services in the uniformed services
(as defined in chapter 45 of title 38 of the United States Code), whether or not
such services constitute qualified military service, the suspension of payments
shall not be taken into account for purposes of applying either paragraph (c) or
paragraph (d) of this Section provided that all of the following requirements
are met:

(i)Payments resume upon completion of such military service;

(ii)Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

(iii)Upon resumption, payments are made no less frequently than required under
the original amortization schedule and continue under such schedule until the
loan is repaid in full; and

(iv)The loan is repaid in full, including interest accrued during the period of
such military service, no later than (1) for loans made prior to January 1,
2004, the last scheduled repayment date under the original amortization schedule
extended by the period of such



military service and (2) for loans made on or after January 1, 2004, the maximum
period otherwise permitted under this Article extended by the period of such
military service.

(f)The loan shall be evidenced by a legally enforceable agreement that
demonstrates compliance with the provisions of this section.


12.4 Administration of Loan Investment Fund

        Upon approval of a loan to a Participant, the Administrator shall direct
the Trustee to transfer an amount equal to the loan amount from the Investment
Funds in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant's name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant's loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and shall be allocated
upon receipt among the Investment Funds in accordance with the Participant's
currently effective investment election. The balance of the Participant's loan
Investment Fund shall be decreased by the amount of principal payments and the
loan Investment Fund shall be terminated when the loan has been repaid in full.

12.5 Default

        If either (1) a Participant fails to make or cause to be made, any
payment required under the terms of the loan within 90 days following the date
on which such payment shall become due, unless payment is not made because the
Participant is on a leave of absence and the amortization schedule is waived as
provided in Section 12.3(d) or (e), or (2) there is an outstanding principal
balance existing on a loan after the last scheduled repayment date (extended as
provided in Section 12.3(e), if applicable), the Administrator shall direct the
Trustee to declare the loan to be in default, and the entire unpaid balance of
such loan, together with accrued interest, shall be immediately due and payable.
In any such event, if such balance and interest thereon is not then paid, the
Trustee shall charge the Account of the borrower with the amount of such balance
and interest as of the earliest date a distribution may be made from the Plan to
the borrower without adversely affecting the tax qualification of the Plan or of
the cash or deferred arrangement.

12.6 Deemed Distribution Under Code Section 72(p)

        If a Participant's loan is in default as provided in Section 12.5, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan; provided, however, that the taxable
portion of such deemed distribution shall be reduced in accordance with the
provisions of Code Section 72(e) to the extent the deemed distribution is
attributable to the Participant's After-Tax Contributions.

        If a Participant is deemed to have received distribution of an
outstanding loan balance hereunder, no further loans may be made to such
Participant from his Account unless either (a) there is a legally enforceable
arrangement among the Participant, the Plan, and the Participant's employer that
repayment of such loan shall be made by payroll withholding or (b) the loan is
secured by such additional collateral consisting of real, personal, or other
property satisfactory to the Administrator to provide adequate security for the
loan.

12.7 Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)

        With respect to any loan made on or after January 1, 2002, the balance
of such loan that is deemed to have been distributed to a Participant hereunder
shall cease to be an outstanding loan for purposes of Code Section 72(p) and a
Participant shall not be treated as having received a taxable distribution when
his Account is offset by such outstanding loan balance as provided in
Section 12.5. Any interest that accrues on a loan after it is deemed to have
been distributed shall not be treated as an additional loan to the Participant
and shall not be included in the Participant's taxable income as a deemed
distribution. Notwithstanding the foregoing, however, unless a Participant
repays such loan, with interest, the amount of such loan, with interest thereon
calculated as provided in the original loan note, shall continue to be
considered an outstanding loan for purposes of determining the maximum
permissible amount of any subsequent loan under Section 12.3(b).

        If a Participant elects to make payments on a loan after it is deemed to
have been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan solely for purposes of determining the taxable portion
of the Participant's Account and shall not be treated as After-Tax Contributions
for any other Plan purpose, including application of the limitations on
contributions applicable under Code Sections 401(m) and 415.

12.8 Special Rules Applicable to Loans

        Any loan made hereunder shall be subject to the following rules:

(a)Loans Limited to Eligible Employees: No loans shall be made to an Employee
who makes a Rollover Contribution in accordance with Article V, but who is not
an Eligible Employee as provided in Article III.

(b)Minimum Loan Amount: A Participant may not request a loan for less than
$1,000.

(c)Maximum Number of Outstanding Loans: A Participant with an outstanding loan
may not apply for another loan until the existing loan is paid in full and may
not refinance an existing loan or obtain a second loan for the purpose of paying
off the existing loan. The provisions of this paragraph shall not apply to any
loans made prior to the effective date of this amendment and restatement;
provided, however, that any such loan shall be taken into account in determining
whether a Participant may apply for a new loan hereunder.

(d)Maximum Period for Principal Residence Loan: The term of any loan to a
Participant that is used to acquire any dwelling unit which within a reasonable
period of time is to be used (determined at the time the loan is made) as a
principal residence (as defined in Code Section 121) of the Participant shall be
no greater than ten years.

(e)Pre-Payment Without Penalty: A Participant may pre-pay the balance of any
loan hereunder prior to the date it is due without penalty.

(f)Effect of Termination of Employment: Upon a Participant's termination of
employment, the balance of any outstanding loan hereunder shall immediately
become due and owing.

(g)No Roll Over of Loans: A Participant may not elect to roll over any loan note
held pursuant to the provisions of this Article.

12.9 Loans Granted Prior to Amendment

        Notwithstanding any other provision of this Article to the contrary, any
loan made under the provisions of the Plan as in effect prior to this amendment
and restatement shall remain outstanding until repaid in accordance with its
terms or the otherwise applicable Plan provisions.



ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED

13.1 Non-Hardship Withdrawals of After-Tax Contributions

        A Participant who is employed by an Employer or a Related Company may
elect at any time, subject to the limitations and conditions prescribed in this
Article, to make a cash withdrawal from his After-Tax Contributions Sub-Account.

13.2 Non-Hardship Withdrawals of Rollover Contributions

        A Participant who is employed by an Employer or a Related Company may
elect at any time, subject to the limitations and conditions prescribed in this
Article, to make a cash withdrawal from his Rollover Contributions Sub-Account.

13.3 Age 591/2 Withdrawals

        A Participant who is employed by an Employer or a Related Company and
who has attained age 591/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal from his vested interest
in any of the following Sub-Accounts:

(a)his Tax-Deferred Contributions Sub-Account.

(b)his Qualified Nonelective Contributions Sub-Account.

(c)his Regular Matching Contributions Sub-Account.

(d)his Additional Discretionary Matching Contributions Sub-Account.

(e)his Prior Employer Contributions Sub-Account.

(f)his Prior Safe Harbor Contributions Sub-Account.

(g)his Prior Nonelective Contributions Sub-Account.

13.4 Non-Hardship Withdrawals of Employer Contributions

        A Participant who is employed by Oshman and who has been a Participant
under the Plan for at least 60 months may elect, subject to the limitations and
conditions prescribed in this Article, to make a one-time cash withdrawal of
50 percent of the amounts held in his Account.

        A Participant who is a former employee of TSA Stores, Inc. and who has
been a Participant under the Plan for at least 60 months may elect, subject to
the limitations and conditions prescribed in this Article, to make a cash
withdrawal of amounts held in his Prior Employer Contributions Sub-Account.

13.5 Overall Limitations on Non-Hardship Withdrawals

        Non-hardship withdrawals made pursuant to this Article shall be subject
to the following conditions and limitations:

(a)A Participant must apply for a non-hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

(b)Withdrawals may be made effective as soon as administratively practicable
after the Administrator's approval of the Participant's withdrawal application.

(c)A Participant may not make more than one non-hardship withdrawal in
accordance with the provisions of this Article during a calendar month.



13.6 Hardship Withdrawals

        A Participant who is employed by an Employer or a Related Company and
who is determined by the Administrator to have incurred a hardship in accordance
with the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal from his vested
interest in any of the following Sub-Accounts:

(a)his Tax-Deferred Contributions Sub-Account, excluding any income credited to
such Sub-Account.

(b)his Regular Matching Contributions Sub-Account.

(c)his Additional Discretionary Matching Contributions Sub-Account.

13.7 Hardship Determination

        The Administrator shall grant a hardship withdrawal only if it
determines that the withdrawal is necessary to meet an immediate and heavy
financial need of the Participant. An immediate and heavy financial need of the
Participant means a financial need on account of:

(a)expenses previously incurred by or necessary to obtain for the Participant,
the Participant's spouse, or any dependent of the Participant (as defined in
Code Section 152) medical care described in Code Section 213(d);

(b)costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(c)payment of tuition, related educational fees, and room and board expenses for
the next 12 months of post-secondary education for the Participant, the
Participant's spouse, or any dependent of the Participant; or

(d)the need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant's principal
residence.

13.8 Satisfaction of Necessity Requirement for Hardship Withdrawals

        A withdrawal shall be deemed to be necessary to satisfy an immediate and
heavy financial need of a Participant only if the Participant satisfies all of
the following requirements:

(a)The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.

(b)The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.

(c)The Participant's Tax-Deferred Contributions and the Participant's "elective
contributions" and "employee contributions", as defined in Article VII, under
all other qualified and non-qualified deferred compensation plans maintained by
an Employer or any Related Company shall be suspended for at least six months
after his receipt of the withdrawal.

(d)The Participant's Tax-Deferred Contributions and "elective contributions", as
defined in Article VII, for his taxable year immediately following the taxable
year of the withdrawal shall not exceed the applicable limit under Code
Section 402(g) for such next taxable year less the amount of the Participant's
Tax-Deferred Contributions and "elective contributions" for the taxable year of
the withdrawal.



        A Participant shall not fail to be treated as an Eligible Employee for
purposes of applying the limitations contained in Article VII of the Plan merely
because his Tax-Deferred Contributions are suspended in accordance with this
Section.

13.9 Conditions and Limitations on Hardship Withdrawals

        Hardship withdrawals made pursuant to this Article shall be subject to
the following conditions and limitations:

(a)A Participant must apply for a hardship withdrawal such number of days prior
to the date as of which it is to be effective as the Administrator may
prescribe.

(b)Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator's approval of the Participant's withdrawal
application.

(c)The amount of a hardship withdrawal may include any amounts necessary to pay
any Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution.

13.10   Order of Withdrawal from a Participant's Sub-Accounts

        Distribution of a withdrawal amount shall be made from a Participant's
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

14.1 Termination of Employment and Settlement Date

        A Participant's Settlement Date shall occur on the date he terminates
employment with the Employers and all Related Companies because of death,
disability, retirement, or other termination of employment. Written notice of a
Participant's Settlement Date shall be given by the Administrator to the
Trustee.

14.2 Separate Accounting for Non-Vested Amounts

        If as of a Participant's Settlement Date the Participant's vested
interest in his Employer Contributions Sub-Account is less than 100 percent,
that portion of his Employer Contributions Sub-Account that is not vested shall
be accounted for separately from the vested portion and shall be disposed of as
provided in the following Section. If prior to such Settlement Date the
Participant received a distribution under the Plan, his vested interest in his
Employer Contributions Sub-Account shall be an amount ("X") determined by the
following formula:

        X = P(AB + D) - D

        For purposes of the formula:

P   =   The Participant's vested interest in his Employer Contributions
Sub-Account on the date distribution is to be made.
AB
 
=
 
The balance of the Participant's Employer Contributions Sub-Account as of the
Valuation Date immediately preceding the date distribution is to be made.
D
 
=
 
The amount of all prior distributions from the Participant's Employer
Contributions Sub-Account. Amounts deemed to have been distributed to a
Participant pursuant to Code Section 72(p), but which have not actually been
offset against the Participant's Account balance shall not be considered
distributions hereunder.

14.3 Disposition of Non-Vested Amounts

        That portion of a Participant's Employer Contributions Sub-Account that
is not vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

(a)If the Participant has no vested interest in his Account upon the occurrence
of his Settlement Date or his vested interest in his Account as of the date of
distribution does not exceed $5,000, resulting in the distribution or deemed
distribution to the Participant of his entire vested interest in his Account,
the non-vested balance remaining in the Participant's Employer Contributions
Sub-Account shall be forfeited and his Account closed as of (i) the
Participant's Settlement Date, if the Participant has no vested interest in his
Account and is therefore deemed to have received distribution on that date, or
(ii) the date actual distribution is made to the Participant.

(b)If the Participant's vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance remaining in the
Participant's Employer Contributions Sub-Account shall be forfeited and his
Account closed as of the date the single sum payment occurs, provided that such
distribution is made because of the Participant's Settlement Date. A
distribution is deemed to be made because of a Participant's Settlement Date if
it occurs prior to the end of the second Plan Year beginning on or after the
Participant's Settlement Date.

(c)If neither paragraph (a) nor paragraph (b) is applicable, the non-vested
balance remaining in the Participant's Employer Contributions Sub-Account shall
continue to be held in such Sub-Account and shall not be forfeited until the
date the Participant incurs five consecutive Breaks in Service.



14.4 Treatment of Forfeited Amounts

        Whenever the non-vested balance of a Participant's Employer
Contributions Sub-Account is forfeited during a Plan Year in accordance with the
provisions of the preceding Section, the amount of such forfeiture shall be
applied first against the Employer Contribution obligations for any subsequent
Contribution Period of the Employer for which the Participant last performed
services as an Employee and then against Plan expenses. Notwithstanding the
foregoing, however, should the amount of all such forfeitures for any
Contribution Period with respect to any Employer exceed the amount of such
Employer's Employer Contribution obligation for the Contribution Period, the
excess amount of such forfeitures shall be held unallocated in a suspense
account established with respect to the Employer and shall be applied against
Plan expenses and the Employer's Employer Contribution obligations for the
following Contribution Period.

14.5 Recrediting of Forfeited Amounts

        A former Participant who forfeited the non-vested portion of his
Employer Contributions Sub-Account in accordance with the provisions of
paragraph (a) or (b) of Section 14.3 and who is reemployed by an Employer or a
Related Company shall have such forfeited amounts recredited to a new Account in
his name, without adjustment for interim gains or losses experienced by the
Trust, if:

(a)he returns to employment with an Employer or a Related Company before he
incurs five consecutive Breaks in Service commencing after the date he received,
or is deemed to have received, distribution of his vested interest in his
Account;

(b)he resumes employment covered under the Plan before the earlier of (i) the
end of the five-year period beginning on the date he is reemployed or (ii) the
date he incurs five consecutive Breaks in Service commencing after the date he
received, or is deemed to have received, distribution of his vested interest in
his Account; and

(c)if he received actual distribution of his vested interest in his Account, he
repays to the Plan the full amount of such distribution that is attributable to
Employer Contributions before the earlier of (i) the end of the five year period
beginning on the date he is reemployed or (ii) the date he incurs five
consecutive Breaks in Service commencing after the date he received distribution
of his vested interest in his Account.

        Funds needed in any Plan Year to recredit the Account of a Participant
with the amounts of prior forfeitures in accordance with the preceding sentence
shall come first from forfeitures that arise during such Plan Year, and then
from Trust income earned in such Plan Year, to the extent that it has not yet
been allocated among Participants' Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

ARTICLE XV
DISTRIBUTIONS

15.1 Distributions to Participants

        A Participant whose Settlement Date occurs shall receive distribution of
his vested interest in his Account in the form provided under Article XVI
beginning as soon as reasonably practicable following his Settlement Date or the
date his application for distribution is filed with the Administrator, if later.

15.2 Partial Distributions to Retired or Terminated Participants

        A Participant whose Settlement Date has occurred, but who has not
reached his Required Beginning Date may elect to receive partial distribution of
any portion of his Account at any time prior to his Required Beginning Date in
the form provided in Article XVI.

15.3 Distributions to Beneficiaries

        If a Participant dies prior to his Benefit Payment Date, his Beneficiary
shall receive distribution of the Participant's vested interest in his Account
in the form provided under Article XVI beginning as soon as reasonably
practicable following the date the Beneficiary's application for distribution is
filed with the Administrator. Unless distribution is to be made over the life or
over a period certain not greater than the life expectancy of the Beneficiary,
distribution of the Participant's entire vested interest shall be made to the
Beneficiary no later than the end of the fifth calendar year beginning after the
Participant's death. If distribution is to be made over the life or over a
period certain no greater than the life expectancy of the Beneficiary,
distribution shall commence no later than:

(a)If the Beneficiary is not the Participant's spouse, the end of the first
calendar year beginning after the Participant's death; or

(b)If the Beneficiary is the Participant's spouse, the later of (i) the end of
the first calendar year beginning after the Participant's death or (ii) the end
of the calendar year in which the Participant would have attained age 701/2.

        If distribution is to be made to a Participant's spouse, it shall be
made available within a reasonable period of time after the Participant's death
that is no less favorable than the period of time applicable to other
distributions. If a Participant dies after the date distribution of his vested
interest in his Account begins under this Article, but before his entire vested
interest in his Account is distributed, his Beneficiary shall receive
distribution of the remainder of the Participant's vested interest in his
Account beginning as soon as reasonably practicable following the Participant's
date of death in a form that provides for distribution at least as rapidly as
under the form in which the Participant was receiving distribution.

15.4 Cash Outs and Participant Consent

        Notwithstanding any other provision of the Plan to the contrary, if a
Participant's vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date. If a Participant
has no vested interest in his Account on his Settlement Date, he shall be deemed
to have received distribution of such vested interest on his Settlement Date.

        If a Participant's vested interest in his Account exceeds $5,000,
distribution shall not commence to such Participant prior to his Normal
Retirement Date without the Participant's written consent.

15.5 Required Commencement of Distribution

        Notwithstanding any other provision of the Plan to the contrary,
distribution of a Participant's vested interest in his Account shall commence to
the Participant no later than the earlier of:

(a)unless the Participant elects a later date, 60 days after the close of the
Plan Year in which (i) the Participant's Normal Retirement Date occurs, (ii) the
tenth anniversary of the year in which he commenced participation in the Plan
occurs, or (iii) his Settlement Date occurs, whichever is latest; or

(b)his Required Beginning Date.



        Distributions required to commence under this Section shall be made in
the form provided under Article XVI and in accordance with Code
Section 401(a)(9) and regulations issued thereunder, including the minimum
distribution incidental benefit requirements.

15.6 Reemployment of a Participant

        If a Participant whose Settlement Date has occurred is reemployed by an
Employer or a Related Company, he shall lose his right to any distribution or
further distributions from the Trust arising from his prior Settlement Date and
his interest in the Trust shall thereafter be treated in the same manner as that
of any other Participant whose Settlement Date has not occurred.

15.7 Restrictions on Alienation

        Except as provided in Code Section 401(a)(13) (relating to qualified
domestic relations orders), Code Section 401(a)(13)(C) and (D) (relating to
offsets ordered or required under a criminal conviction involving the Plan, a
civil judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between theParticipant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

15.8 Facility of Payment

        If the Administrator finds that any individual to whom an amount is
payable hereunder is incapable of attending to his financial affairs because of
any mental or physical condition, including the infirmities of advanced age,
such amount (unless prior claim therefore shall have been made by a duly
qualified guardian or other legal representative) may, in the discretion of the
Administrator, be paid to another person for the use or benefit of the
individual found incapable of attending to his financial affairs or in
satisfaction of legal obligations incurred by or on behalf of such individual.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which any such payment would otherwise have been paid to the
individual found incapable of attending to his financial affairs and shall be a
complete discharge of any liability therefore under the Plan.

15.9 Inability to Locate Payee

        If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, that
benefit will be forfeited. However, if the payee later files a claim for that
benefit, the benefit will be restored.

15.10   Distribution Pursuant to Qualified Domestic Relations Orders

        Notwithstanding any other provision of the Plan to the contrary, if a
qualified domestic relations order so provides, distribution may be made to an
alternate payee pursuant to a qualified domestic relations order, as defined in
Code Section 414(p), regardless of whether the Participant's Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

ARTICLE XVI
FORM OF PAYMENT

16.1 Form of Payment

        Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum cash payment.

16.2 Direct Rollover

        Notwithstanding any other provision of the Plan to the contrary, in lieu
of receiving distribution in the form of payment provided under this Article, a
"qualified distributee" may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any "eligible
rollover distribution" paid directly by the Plan to the "eligible retirement
plan" designated by the "qualified distributee". Any such payment by the Plan to
another "eligible retirement plan" shall be a direct rollover.

        Notwithstanding the foregoing, a "qualified distributee" may not elect a
direct rollover with respect to a portion of an "eligible rollover distribution"
if the value of such portion is less than $500. For purposes of this Section,
the following terms have the following meanings:

(a)An "eligible retirement plan" means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a) that accepts rollovers;
provided, however, that, in the case of a direct rollover by a surviving spouse,
an eligible retirement plan does not include a qualified trust described in Code
Section 401(a).

(b)An "eligible rollover distribution" means any distribution of all or any
portion of the balance of a Participant's Account; provided, however, that an
eligible rollover distribution does not include the following:

(i)any distribution to the extent such distribution is required under Code
Section 401(a)(9).

(ii)the portion of any distribution that consists of the Participant's After-Tax
Contributions.

(iii)any hardship withdrawal of Tax-Deferred Contributions made in accordance
with the provisions of Article XIII.

(c)A "qualified distributee" means a Participant, his surviving spouse, or his
spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).

16.3 Notice Regarding Forms of Payment

        Within the 60 day period ending 30 days before a Participant's Benefit
Payment Date, the Administrator shall provide the Participant with a written
explanation of his right to defer distribution until his Normal Retirement Date,
or such later date as may be provided in the Plan, his right to make a direct
rollover, and the form of payment provided under the Plan. Distribution of the
Participant's Account may commence fewer than 30 days after such notice is
provided to the Participant if (i) the Administrator clearly informs the
Participant of his right to consider his election of whether or not to make a
direct rollover or to receive a distribution prior to his Normal Retirement Date
for a period of at least 30 days following his receipt of the notice and
(ii) the Participant, after receiving the notice, affirmatively elects an early
distribution.

16.4 Distribution in the Form of Employer Stock

        Notwithstanding any other provision of the Plan to the contrary, to the
extent that his Account is invested in Employer stock on the date distribution
is to be made to a Participant, the Participant may elect to receive
distribution of the fair market value of such Account in the form of Employer
stock.

16.5 Elimination of Optional Forms of Payment

        Prior to the effective date of this amendment and restatement, the Plan
provided for distribution in the form of installment payments. The Plan no
longer provides for distribution in that form. Notwithstanding the foregoing, if
a Participant's Benefit Payment Date occurs before the earlier of (1) 90 days
following the date the Participant is provided with a notice describing
elimination of such form of payment that meets the requirements of Department of
Labor Regulations Section 2520.104b-3 or (2) the first day of the second Plan
Year following the Plan Year in which the amendment and restatement is adopted,
the Participant may elect to receive distribution under the eliminated form of
payment as provided under the Plan as in effect immediately prior to the
effective date of the amendment and restatement.

ARTICLE XVII
BENEFICIARIES

17.1 Designation of Beneficiary

        An unmarried Participant's Beneficiary shall be the person or persons
designated by such Participant in accordance with rules prescribed by the
Administrator. A married Participant's Beneficiary shall be his spouse, unless
the Participant designates a person or persons other than his spouse as
Beneficiary with his spouse's written consent. For purposes of this Section, a
Participant shall be treated as unmarried and spousal consent shall not be
required if the Participant is not married on his Benefit Payment Date.

        If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
spouse, then the Beneficiary under the Plan shall be the deceased Participant's
surviving children in equal shares or, if there are no surviving children, the
Participant's estate. If a Beneficiary dies after becoming entitled to receive a
distribution under the Plan but before distribution is made to him in full, and
if the Participant has not designated another Beneficiary to receive the balance
of the distribution in that event, the estate of the deceased Beneficiary shall
be the Beneficiary as to the balance of the distribution.

17.2 Spousal Consent Requirements

        Any written spousal consent given pursuant to this Article must
acknowledge the effect of the action taken and must be witnessed by a Plan
representative or a notary public. In addition, the spouse's written consent
must either (i) specify any non-spouse Beneficiary designated by the Participant
and that such Beneficiary may not be changed without written spousal consent or
(ii) acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, but permit the Participant to change the designated Beneficiary
without the spouse's further consent. A Participant's spouse will be deemed to
have given written consent to the Participant's designation of Beneficiary if
the Participant establishes to the satisfaction of a Plan representative that
such consent cannot be obtained because the spouse cannot be located or because
of other circumstances set forth in Section 401(a)(11) of the Code and
regulations issued thereunder. Any written consent given or deemed to have been
given by a Participant's spouse hereunder shall be valid only with respect to
the spouse who signs the consent.

ARTICLE XVIII
ADMINISTRATION

18.1 Authority of the Sponsor

        The Sponsor, which shall be the administrator for purposes of ERISA and
the plan administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a "named fiduciary" as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

(a)allocate any of the powers, authority, or responsibilities for the operation
and administration of the Plan (other than trustee responsibilities as defined
in ERISA Section 405(c)(3)) among named fiduciaries; and

(b)designate a person or persons other than a named fiduciary to carry out any
of such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

18.2 Discretionary Authority

        In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, and
resolving disputes, the Sponsor (or any individual to whom authority has been
delegated in accordance with Section 18.1) shall have absolute discretionary
authority.

18.3 Action of the Sponsor

        Any act authorized, permitted, or required to be taken under the Plan by
the Sponsor and which has not been delegated in accordance with Section 18.1,
may be taken by a majority of the members of the board of directors of the
Sponsor, either by vote at a meeting, or in writing without a meeting, or by the
employee or employees of the Sponsor designated by the board of directors to
carry out such acts on behalf of the Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Sponsor as under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor's board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.

18.4 Claims Review Procedure

        Whenever a claim for benefits under the Plan filed by any person (herein
referred to as the "Claimant") is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant's claim, a description of the review procedures and in
the event of an adverse review decision, a statement describing any voluntary
review procedures and the Claimant's right to obtain copies of such procedures,
and (vi) a statement that there is no further administrative review following
the initial review, and that the Claimant has a right to bring a civil action
under ERISA Section 502(a) if the Sponsor's decision on review is adverse to the
Claimant. The notice shall also include a statement advising the Claimant that,
within 60 days of the date on which he receives such notice, he may obtain
review of such decision in accordance with the procedures hereinafter set forth.
Within such 60-day period, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Sponsor a written
request therefor, which request shall contain the following information:

(a)the date on which the Claimant's request was filed with the Sponsor;
provided, however, that the date on which the Claimant's request for review was
in fact filed with the Sponsor shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

(b)the specific portions of the denial of his claim which the Claimant requests
the Sponsor to review;

(c)a statement by the Claimant setting forth the basis upon which he believes
the Sponsor should reverse the previous denial of his claim for benefits and
accept his claim as made; and

(d)any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

        Within 60 days of the date determined pursuant to paragraph (a) of this
Section or, if special circumstances require an extension, within 120 days of
such date, the Sponsor shall conduct a full and fair review of the decision
denying the Claimant's claim for benefits and shall render its written decision
on review to the Claimant. The Sponsor's decision on review shall be written in
a manner calculated to be understood by the Claimant and shall specify the
reasons and Plan provisions upon which the Sponsor's decision was based.
Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant's claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.

18.5 Qualified Domestic Relations Orders

        The Sponsor shall establish reasonable procedures to determine the
status of domestic relations orders and to administer distributions under
domestic relations orders which are deemed to be qualified orders. Such
procedures shall be in writing and shall comply with the provisions of Code
Section 414(p) and regulations issued thereunder.



18.6 Indemnification

        In addition to whatever rights of indemnification the Trustee or the
members of the Sponsor's board of directors or any employee or employees of the
Sponsor to whom any power, authority, or responsibility is delegated pursuant to
Section 18.3, may be entitled under the articles of incorporation or regulations
of the Sponsor, under any provision of law, or under any other agreement, the
Sponsor shall satisfy any liability actually and reasonably incurred by any such
person or persons, including expenses, attorneys' fees, judgments, fines, and
amounts paid in settlement (other than amounts paid in settlement not approved
by the Sponsor), in connection with any threatened, pending or completed action,
suit, or proceeding which is related to the exercising or failure to exercise by
such person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons' gross negligence or willful misconduct.

18.7 Actions Binding

        Subject to the provisions of Section 18.4, any action taken by the
Sponsor which is authorized, permitted, or required under the Plan shall be
final and binding upon the Employers, the Trustee, all persons who have or who
claim an interest under the Plan, and all third parties dealing with the
Employers or the Trustee.

ARTICLE XIX
AMENDMENT AND TERMINATION

19.1 Amendment

        Subject to the provisions of Section 19.2, the Sponsor may at any time
and from time to time, by action of its board of directors, or such officers of
the Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

19.2 Limitation on Amendment

        The Sponsor shall make no amendment to the Plan which shall decrease the
accrued benefit of any Participant or Beneficiary, except that nothing contained
herein shall restrict the right to amend the provisions of the Plan relating to
the administration of the Plan and Trust. Moreover, no such amendment shall be
made hereunder which shall permit any part of the Trust to revert to an Employer
or any Related Company or be used or be diverted to purposes other than the
exclusive benefit of Participants and Beneficiaries. The Sponsor shall make no
retroactive amendment to the Plan unless such amendment satisfies the
requirements of Code Section 401(b) and/or Section 1.401(a)(4)-11(g) of the
Treasury regulations, as applicable.

19.3 Termination

        The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the "termination date"). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

(a)As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in
Article XI, with any unallocated contributions or forfeitures being allocated as
of the termination date in the manner otherwise provided in the Plan. The
termination date shall become a Valuation Date for purposes of



Article XI. In determining the net worth of the Trust, there shall be included
as a liability such amounts as shall be necessary to pay all expenses in
connection with the termination of the Trust and the liquidation and
distribution of the property of the Trust, as well as other expenses, whether or
not accrued, and shall include as an asset all accrued income.

(b)All Accounts shall then be disposed of to or for the benefit of each
Participant or Beneficiary in accordance with the provisions of Article XV as if
the termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a Related Company establishes or
maintains another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)), the Participant's written
consent to the commencement of distribution shall not be required regardless of
the value of the vested portions of his Account.

(c)Notwithstanding the provisions of paragraph (b) of this Section, no
distribution shall be made to a Participant of any portion of the balance of his
Tax-Deferred Contributions Sub-Account prior to his separation from service
(other than a distribution made in accordance with Article XIII or required in
accordance with Code Section 401(a)(9)) unless (i) neither his Employer nor a
Related Company establishes or maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code
Section 4975(e)(7), a tax credit employee stock ownership plan as defined in
Code Section 409, or a simplified employee pension as defined in Code
Section 408(k)) either at the time the Plan is terminated or at any time during
the period ending 12 months after distribution of all assets from the Plan;
provided, however, that this provision shall not apply if fewer than two percent
of the Eligible Employees under the Plan were eligible to participate at any
time in such other defined contribution plan during the 24-month period
beginning 12 months before the Plan termination, and (ii) the distribution the
Participant receives is a "lump sum distribution" as defined in Code
Section 402(e)(4), without regard to clauses (I), (II), (III), and (IV) of
sub-paragraph (D)(i) thereof.

        Notwithstanding anything to the contrary contained in the Plan, upon any
such Plan termination, the vested interest of each Participant and Beneficiary
in his Employer Contributions Sub-Account shall be 100 percent; and, if there is
a partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

19.4 Reorganization

        The merger, consolidation, or liquidation of any Employer with or into
any other Employer or a Related Company shall not constitute a termination of
the Plan as to such Employer. If an Employer disposes of substantially all of
the assets used by the Employer in a trade or business or disposes of a
subsidiary and in connection therewith one or more Participants terminates
employment but continues in employment with the purchaser of the assets or with
such subsidiary, no distribution from the Plan shall be made to any such
Participant from his Tax-Deferred Contributions Sub-Account prior to his
separation from service (other than a distribution made in accordance with
Article XIII or required in accordance with Code Section 401(a)(9)), except that
a distribution shall be permitted to be made in such a case, subject to the
Participant's consent (to the extent required by law), if (i) the distribution
would constitute a "lump sum distribution" as defined in Code Section 402(e)(4),
without regard to clauses (I), (II), (III), or (IV) of
sub-paragraph (D)(i) thereof, (ii) the Employer continues to maintain the Plan
after the disposition, (iii) the purchaser does not maintain the Plan after the
disposition, and (iv) the distribution is made by the end of the second calendar
year after the calendar year in which the disposition occurred.

19.5 Withdrawal of an Employer

        An Employer other than the Sponsor may withdraw from the Plan at any
time upon notice in writing to the Administrator (the effective date of such
withdrawal being hereinafter referred to as the "withdrawal date"), and shall
thereupon cease to be an Employer for all purposes of the Plan. An Employer
shall be deemed automatically to withdraw from the Plan in the event of its
complete discontinuance of contributions, or, subject to Section 19.4 and unless
the Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor
or any other Employer. Upon the withdrawal of an Employer, the withdrawing
Employer shall determine whether a partial termination has occurred with respect
to its Employees. In the event that the withdrawing Employer determines a
partial termination has occurred, the action specified in Section 19.3 shall be
taken as of the withdrawal date, as on a termination of the Plan, but with
respect only to Participants who are employed solely by the withdrawing
Employer, and who, upon such withdrawal, are neither transferred to nor
continued in employment with any other Employer or a Related Company. The
interest of any Participant employed by the withdrawing Employer who is
transferred to or continues in employment with any other Employer or a Related
Company, and the interest of any Participant employed solely by an Employer or a
Related Company other than the withdrawing Employer, shall remain unaffected by
such withdrawal; no adjustment to his Accounts shall be made by reason of the
withdrawal; and he shall continue as a Participant hereunder subject to the
remaining provisions of the Plan.

ARTICLE XX
ADOPTION BY OTHER ENTITIES

20.1 Adoption by Related Companies

        A Related Company that is not an Employer may, with the consent of the
Sponsor, adopt the Plan and become an Employer hereunder by causing an
appropriate written instrument evidencing such adoption to be executed in
accordance with the requirements of its organizational authority. Any such
instrument shall specify the effective date of the adoption.

20.2 Effective Plan Provisions

        An Employer who adopts the Plan shall be bound by the provisions of the
Plan in effect at the time of the adoption and as subsequently in effect because
of any amendment to the Plan.

ARTICLE XXI
MISCELLANEOUS PROVISIONS

21.1 No Commitment as to Employment

        Nothing contained herein shall be construed as a commitment or agreement
upon the part of any person to continue his employment with an Employer or
Related Company, or as a commitment on the part of any Employer or Related
Company to continue the employment, compensation, or benefits of any person for
any period.

21.2 Benefits

        Nothing in the Plan nor the Trust Agreement shall be construed to confer
any right or claim upon any person, firm, or corporation other than the
Employers, the Trustee, Participants, and Beneficiaries.

21.3 No Guarantees

        The Employers, the Administrator, and the Trustee do not guarantee the
Trust from loss or depreciation, nor do they guarantee the payment of any amount
which may become due to any person hereunder.

21.4 Expenses

        The expenses of administration of the Plan, including the expenses of
the Administrator and fees of the Trustee, shall be paid from the Trust as a
general charge thereon, unless the Sponsor elects to make payment.
Notwithstanding the foregoing, the Sponsor may direct that administrative
expenses that are allocable to the Account of a specific Participant shall be
paid from that Account and that the costs incident to the management of the
assets of an Investment Fund or to the purchase or sale of securities held in an
Investment Fund shall be paid by the Trustee from such Investment Fund.

21.5 Precedent

        Except as otherwise specifically provided, no action taken in accordance
with the Plan shall be construed or relied upon as a precedent for similar
action under similar circumstances.

21.6 Duty to Furnish Information

        The Employers, the Administrator, and the Trustee shall furnish to any
of the others any documents, reports, returns, statements, or other information
that the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

21.7 Merger, Consolidation, or Transfer of Plan Assets

        The Plan shall not be merged or consolidated with any other plan, nor
shall any of its assets or liabilities be transferred to another plan, unless,
immediately after such merger, consolidation, or transfer of assets or
liabilities, each Participant in the Plan would receive a benefit under the Plan
which is at least equal to the benefit he would have received immediately prior
to such merger, consolidation, or transfer of assets or liabilities (assuming in
each instance that the Plan had then terminated).

21.8 Back Pay Awards

        The provisions of this Section shall apply only to an Employee or former
Employee who becomes entitled to back pay by an award or agreement of an
Employer without regard to mitigation of damages. If a person to whom this
Section applies was or would have become an Eligible Employee after such back
pay award or agreement has been effected, and if any such person who had not
previously elected to make Tax-Deferred Contributions pursuant to Section 4.1
shall within 30 days of the date he receives notice of the provisions of this
Section make an election to make Tax-Deferred Contributions in accordance with
such Section 4.1 (retroactive to any Enrollment Date as of which he was or has
become eligible to do so), then such Participant may elect that any Tax-Deferred
Contributions not previously made on his behalf but which, after application of
the foregoing provisions of this Section, would have been made under the
provisions of Article IV shall be made out of the proceeds of such back pay
award or agreement. In addition, if any such Employee or former Employee would
have been eligible to participate in the allocation of Employer Contributions
under the provisions of Article VI or XXII for any prior Plan Year after such
back pay award or agreement has been effected, his Employer shall make an
Employer Contribution equal to the amount of the Employer Contribution which
would have been allocated to such Participant under the provisions of Article VI
or XXII as in effect during each such Plan Year. The amounts of such additional
contributions shall be credited to the Account of such Participant. Any
additional contributions made pursuant to this Section shall be made in
accordance with, and subject to the limitations of the applicable provisions of
the Plan.

21.9 Condition on Employer Contributions

        Notwithstanding anything to the contrary contained in the Plan or the
Trust Agreement, any contribution of an Employer hereunder is conditioned upon
the continued qualification of the Plan under Code Section 401(a), the exempt
status of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.10, however, in no event shall any portion of the
property of the Trust ever revert to or otherwise inure to the benefit of an
Employer or any Related Company.

21.10   Return of Contributions to an Employer

        Notwithstanding any other provision of the Plan or the Trust Agreement
to the contrary, in the event any contribution of an Employer made hereunder:

(a)is made under a mistake of fact, or

(b)is disallowed as a deduction under Code Section 404,

such contribution may be returned to the Employer within one year after the
payment of the contribution or the disallowance of the deduction to the extent
disallowed, whichever is applicable. In the event the Plan does not initially
qualify under Code Section 401(a), any contribution of an Employer made
hereunder may be returned to the Employer within one year of the date of denial
of the initial qualification of the Plan, but only if an application for
determination was made within the period of time prescribed under ERISA
Section 403(c)(2)(B).

21.11   Validity of Plan

        The validity of the Plan shall be determined and the Plan shall be
construed and interpreted in accordance with the laws of the state or
commonwealth in which the Trustee has its principal place of business or, if the
Trustee is an individual or group of individuals, the state or commonwealth in
which the Sponsor has its principal place of business, except as preempted by
applicable Federal law. The invalidity or illegality of any provision of the
Plan shall not affect the legality or validity of any other part thereof.

21.12   Trust Agreement

        The Trust Agreement and the Trust maintained thereunder shall be deemed
to be a part of the Plan as if fully set forth herein and the provisions of the
Trust Agreement are hereby incorporated by reference into the Plan.

21.13   Parties Bound

        The Plan shall be binding upon the Employers, all Participants and
Beneficiaries hereunder, and, as the case may be, the heirs, executors,
administrators, successors, and assigns of each of them.

21.14   Application of Certain Plan Provisions

        For purposes of the general administrative provisions and limitations of
the Plan, a Participant's Beneficiary or alternate payee under a qualified
domestic relations order shall be treated as any other person entitled to
receive benefits under the Plan. Upon any termination of the Plan, any such
Beneficiary or alternate payee under a qualified domestic relations order who
has an interest under the Plan at the time of such termination, which does not
cease by reason thereof, shall be deemed to be a Participant for all purposes of
the Plan. A Participant's Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.

21.15   Merged Plans

        In the event another defined contribution plan (the "merged plan") is
merged into and made a part of the Plan, each Employee who was eligible to
participate in the "merged plan" immediately prior to the merger shall become an
Eligible Employee on the date of the merger. In no event shall a Participant's
vested interest in his Sub-Account attributable to amounts transferred to the
Plan from the "merged plan" (his "transferee Sub-Account") on and after the
merger be less than his vested interest in his account under the "merged plan"
immediately prior to the merger. Notwithstanding any other provision of the Plan
to the contrary, a Participant's service credited for eligibility and vesting
purposes under the "merged plan" as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant's "transferee Sub-Account", if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

21.16   Transferred Funds

        If funds from another qualified plan are transferred or merged into the
Plan, such funds shall be held and administered in accordance with any
restrictions applicable to them under such other plan to the extent required by
law and shall be accounted for separately to the extent necessary to accomplish
the foregoing.

21.17   Veterans Reemployment Rights

        Notwithstanding any other provision of the Plan to the contrary,
contributions, benefits, and service credit with respect to qualified military
service shall be provided in accordance with Code Section 414(u). The
Administrator shall notify the Trustee of any Participant with respect to whom
additional contributions are made because of qualified military service.

21.18   Delivery of Cash Amounts

        To the extent that the Plan requires the Employers to deliver cash
amounts to the Trustee, such delivery may be made through any means acceptable
to the Trustee, including wire transfer.

21.19   Written Communications

        Any communication among the Employers, the Administrator, and the
Trustee that is stipulated under the Plan to be made in writing may be made in
any medium that is acceptable to the receiving party and permitted under
applicable law. In addition, any communication or disclosure to or from
Participants and/or Beneficiaries that is required under the terms of the Plan
to be made in writing may be provided in any other medium (electronic,
telephonic, or otherwise) that is acceptable to the Administrator and permitted
under applicable law.

ARTICLE XXII
TOP-HEAVY PROVISIONS

22.1 Definitions

        For purposes of this Article, the following terms shall have the
following meanings:

        The "compensation" of an employee means compensation as defined in Code
Section 415 and regulations issued thereunder. In no event, however, shall the
"compensation" of a Participant taken into account under the Plan for any Plan
Year exceed $150,000 (subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar increase
in effect on January 1 of any calendar year, if any, is effective for Plan Years
beginning in such calendar year). If the "compensation" of a Participant is
determined over a period of time that contains fewer than 12 calendar months,
then the annual "compensation" limitation described above shall be adjusted with
respect to that Participant by multiplying the annual "compensation" limitation
in effect for the Plan Year by a fraction the numerator of which is the number
of full months in the period and the denominator of which is 12; provided,
however, that no proration is "required" for a Participant who is covered under
the Plan for less than one full Plan Year if the formula for allocations is
based on "compensation" for a period of at least 12 months.

        The "determination date" with respect to any Plan Year means the last
day of the preceding Plan Year, except that the "determination date" with
respect to the first Plan Year of the Plan, shall mean the last day of such Plan
Year.

        A "key employee" means any Employee or former Employee who is a "key
employee" pursuant to the provisions of Code Section 416(i)(1) and any
Beneficiary of such Employee or former Employee.

        A "non-key employee" means any Employee who is not a "key employee".

        A "permissive aggregation group" means those plans included in each
Employer's "required aggregation group" together with any other plan or plans of
the Employer, so long as the entire group of plans would continue to meet the
requirements of Code Sections 401(a)(4) and 410.

        A "required aggregation group" means the group of tax-qualified plans
maintained by an Employer or a Related Company consisting of each plan in which
a "key employee" participates and each other plan that enables a plan in which a
"key employee" participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410, including any plan that terminated within
the five-year period ending on the relevant "determination date".

        A "super top-heavy group" with respect to a particular Plan Year means a
"required" or "permissive aggregation group" that, as of the "determination
date", would qualify as a "top-heavy group" under the definition in this
Section with "90 percent" substituted for "60 percent" each place where
"60 percent" appears in the definition.

        A "super top-heavy plan" with respect to a particular Plan Year means a
plan that, as of the "determination date", would qualify as a "top-heavy plan"
under the definition in this Section with "90 percent" substituted for
"60 percent" each place where "60 percent" appears in the definition. A plan is
also a "super top-heavy plan" if it is part of a "super top-heavy group".

        A "top-heavy group" with respect to a particular Plan Year means a
"required" or "permissive aggregation group" if the sum, as of the
"determination date", of the present value of the cumulative accrued benefits
for "key employees" under all defined benefit plans included in such group and
the aggregate of the account balances of "key employees" under all defined
contribution plans included in such group exceeds 60 percent of a similar sum
determined for all employees covered by the plans included in such group.

        A "top-heavy plan" with respect to a particular Plan Year means (i), in
the case of a defined contribution plan (including any simplified employee
pension plan), a plan for which, as of the "determination date", the aggregate
of the accounts (within the meaning of Code Section 416(g) and the regulations
and rulings thereunder) of "key employees" exceeds 60 percent of the aggregate
of the accounts of all participants under the plan, with the accounts valued as
of the relevant valuation date and increased for any distribution of an account
balance made in the five-year period ending on the "determination date", (ii),
in the case of a defined benefit plan, a plan for which, as of the
"determination date", the present value of the cumulative accrued benefits
payable under the plan (within the meaning of Code Section 416(g) and the
regulations and rulings thereunder) to "key employees" exceeds 60 percent of the
present value of the cumulative accrued benefits under the plan for all
employees, with the present value of accrued benefits for employees (other than
"key employees") to be determined under the accrual method uniformly used under
all plans maintained by an Employer or, if no such method exists, under the
slowest accrual method permitted under the fractional accrual rate of Code
Section 411(b)(1)(C) and including the present value of any part of any accrued
benefits distributed in the five-year period ending on the "determination date",
and (iii) any plan (including any simplified employee pension plan) included in
a "required aggregation group" that is a "top-heavy group". For purposes of this
paragraph, the accounts and accrued benefits of any employee who has not
performed services for an Employer or a Related Company during the five-year
period ending on the "determination date" shall be disregarded. For purposes of
this paragraph, the present value of cumulative accrued benefits under a defined
benefit plan for purposes of top-heavy determinations shall be calculated using
the actuarial assumptions otherwise employed under such plan, except that the
same actuarial assumptions shall be used for all plans within a "required" or
"permissive aggregation group". A Participant's interest in the Plan
attributable to any Rollover Contributions, except Rollover Contributions made
from a plan maintained by an Employer or a Related Company, shall not be
considered in determining whether the Plan is top-heavy. Notwithstanding the
foregoing, if a plan is included in a "required" or "permissive aggregation
group" that is not a "top-heavy group", such plan shall not be a "top-heavy
plan".

        The "valuation date" with respect to any "determination date" means the
most recent Valuation Date occurring within the 12-month period ending on the
"determination date".

22.2 Applicability

        Notwithstanding any other provision of the Plan to the contrary, the
provisions of this Article shall be applicable during any Plan Year in which the
Plan is determined to be a "top-heavy plan" as hereinafter defined. If the Plan
is determined to be a "top-heavy plan" and upon a subsequent "determination
date" is determined no longer to be a "top-heavy plan", the vesting provisions
of this Article shall continue to apply.

22.3 Minimum Employer Contribution

        If the Plan is determined to be a "top-heavy plan" for a Plan Year, the
Employer Contributions, other than Matching Contributions, allocated to the
Account of each "non-key employee" who is an Eligible Employee and who is
employed by an Employer or a Related Company on the last day of such top-heavy
Plan Year shall be no less than the lesser of (i) three percent of his
"compensation" or (ii) the largest percentage of "compensation" that is
allocated as an Employer Contribution and/or Tax-Deferred Contribution for such
Plan Year to the Account of any "key employee"; except that, in the event the
Plan is part of a "required aggregation group", and the Plan enables a defined
benefit plan included in such group to meet the requirements of Code
Section 401(a)(4) or 410, the minimum allocation of Employer Contributions to
each such "non-key employee" shall be three percent of the "compensation" of
such "non-key employee". Any minimum allocation to a "non-key employee" required
by this Section shall be made without regard to any social security contribution
made on behalf of the non-key employee, his number of hours of service, his
level of "compensation", or whether he declined to make elective or mandatory
contributions.

        Employer Contributions allocated to a Participant's Account in
accordance with this Section shall be considered "annual additions" under
Article VII for the "limitation year" for which they are made and shall be
separately accounted for. Employer Contributions allocated to a Participant's
Account shall be allocated upon receipt among the Investment Funds in accordance
with the Participant's currently effective investment election.



22.4 Accelerated Vesting

        If the Plan is determined to be a "top-heavy plan", a Participant's
vested interest in his Employer Contributions Sub-Account shall be determined no
less rapidly than in accordance with the following vesting schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Vested Interest

--------------------------------------------------------------------------------

  Less than 1   0 % 1, but less than 2   20 % 2, but less than 3   40 % 3, but
less than 4   60 % 4, but less than 5   80 % 5 or more   100 %



* * *

EXECUTED AT                        ,                         ,
this                        day of                        ,
                        .


 
 
THE SPORTS AUTHORITY, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Title



APPENDIX
TO
THE SPORTS AUTHORITY 401(K) RETIREMENT PLAN

Re: Minimum Distribution Requirements

SECTION I
DEFINITIONS

1.3   Definitions

        For purposes of this Appendix the following terms have the following
meanings. Except as otherwise specifically provided herein, any term defined in
Section 1.1 of the Plan has the meaning given such term in such Section.

        A Participant's "designated beneficiary" means the individual who is
designated as the Participant's Beneficiary under Article XVII of the Plan and
is the designated beneficiary under Code Section 401(a)(9) and
Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

        A "distribution calendar year" means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first "distribution calendar year" is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
"distribution calendar year" is the calendar year in which distributions are
required to begin under Section 3.2 of this Appendix. The required minimum
distribution for the Participant's first "distribution calendar year" will be
made on or before the Participant's Required Beginning Date. The required
minimum distribution for other "distribution calendar years", including the
required minimum distribution for the "distribution calendar year" in which the
Participant's Required Beginning Date occurs, will be made on or before
December 31 of that "distribution calendar year".

        A Participant's or Beneficiary's "life expectancy" means his life
expectancy as computed by use of the Single Life Table in Section 1.401(a)(9)-9
of the Treasury regulations.

        A "Participant's account balance" means the Account balance as of the
last Valuation Date in the calendar year immediately preceding the "distribution
calendar year" (the "valuation calendar year") increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the "valuation calendar year" after the Valuation Date and
decreased by distributions made in the "valuation calendar year" after the
Valuation Date. The Account balance for the "valuation calendar year" includes
any amounts rolled over or transferred to the Plan either in the "valuation
calendar year" or in the "distribution calendar year" if distributed or
transferred in the "valuation calendar year".

SECTION II
GENERAL RULES

2.11 Effective Date

        The provisions of this Appendix will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year.

2.12 Precedence

        The requirements of this Appendix will take precedence over any
inconsistent provisions of the Plan.

2.13 Requirements of Treasury Regulations Incorporated

        All distributions required under this Appendix will be determined and
made in accordance with the Treasury regulations under Code Section 401(a)(9).

SECTION III
TIME AND MANNER OF DISTRIBUTION

3.6   Required Beginning Date

        A Participant's entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant's Required
Beginning Date.

3.7   Death of Participant Before Distributions Begin

        If a Participant dies before distributions begin, the Participant's
entire interest will be distributed, or begin to be distributed, no later than
as follows:

(a)If the Participant's surviving spouse is the Participant's sole "designated
beneficiary", then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(b)If the Participant's surviving spouse is not the Participant's sole
"designated beneficiary", then distributions to the "designated beneficiary"
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.

(c)If there is no "designated beneficiary" as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

(d)If the Participant's surviving spouse is the Participant's sole "designated
beneficiary" and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 3.2, other than
Section 3.2(a), will apply as if the surviving spouse were the Participant.

        For purposes of this Section 3.2 and Section V, unless Section 3.2(d)
applies, distributions are considered to begin on the Participant's Required
Beginning Date. If Section 3.2(d) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
Section 3.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant's
Required Beginning Date (or to the Participant's surviving spouse before the
date distributions are required to begin to the surviving spouse under
Section 3.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

3.8   Forms of Distribution

        Unless the Participant's interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first "distribution calendar year",
distributions will be made in accordance with Sections IV and V of this
Appendix. If the Participant's interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code Section 401(a)(9) and the Treasury
regulations.

SECTION IV
REQUIRED MINIMUM DISTRIBUTIONS
DURING PARTICIPANT'S LIFETIME

4.8   Amount of Required Minimum Distribution For Each Distribution Calendar
Year

        During the Participant's lifetime, the minimum amount that will be
distributed for each "distribution calendar year" is the lesser of:

(a)the quotient obtained by dividing the "Participant's account balance" by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant's age
as of the Participant's birthday in the "distribution calendar year"; or

(b)if the Participant's sole "designated beneficiary" for the "distribution
calendar year" is the Participant's spouse, the quotient obtained by dividing
the "Participant's account balance" by the number in the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the "distribution calendar year".


4.9   Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death

        Required minimum distributions will be determined under this Section IV
beginning with the first "distribution calendar year" and up to and including
the "distribution calendar year" that includes the Participant's date of death.

SECTION V
REQUIRED MINIMUM DISTRIBUTIONS
AFTER PARTICIPANT'S DEATH

5.4   Death On or After Date Distributions Begin

        If a Participant dies on or after the date distributions begin, the
following rules shall apply.

(a)If there is a "designated beneficiary", the minimum amount that will be
distributed for each "distribution calendar year" after the year of the
Participant's death is the quotient obtained by dividing the "Participant's
account balance" by the longer of the remaining "life expectancy" of the
Participant or the remaining "life expectancy" of the Participant's "designated
beneficiary", determined as follows:

(1)The Participant's remaining "life expectancy" is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2)If the Participant's surviving spouse is the Participant's sole "designated
beneficiary", the remaining "life expectancy" of the surviving spouse is
calculated for each "distribution calendar year" after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For "distribution calendar years" after the year of the surviving
spouse's death, the remaining "life expectancy" of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

(3)If the Participant's surviving spouse is not the Participant's sole
"designated beneficiary", the "designated beneficiary's" remaining "life
expectancy" is calculated using the age of the beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.



(b)If there is no "designated beneficiary" as of September 30 of the year after
the year of the Participant's death, the minimum amount that will be distributed
for each "distribution calendar year" after the year of the Participant's death
is the quotient obtained by dividing the "Participant's account balance" by the
Participant's remaining "life expectancy" calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

5.5   Death Before Date Distributions Begin

        If the Participant dies before the date distributions begin, the
following rules shall apply.

(a)If there is a "designated beneficiary", the minimum amount that will be
distributed for each "distribution calendar year" after the year of the
Participant's death is the quotient obtained by dividing the "Participant's
account balance" by the remaining "life expectancy" of the Participant's
"designated beneficiary", determined as provided in Section 5.1 of this
Appendix.

(b)If there is no "designated beneficiary" as of September 30 of the year
following the year of the Participant's death, distribution of the Participant's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant's death.

(c)If the Participant dies before the date distributions begin, the
Participant's surviving spouse is the Participant's sole "designated
beneficiary", and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 3.2(a) of this Appendix, this
Section 5.2 will apply as if the surviving spouse were the Participant.





QuickLinks


Exhibit 10.5.1



THE SPORTS AUTHORITY 401(k) RETIREMENT PLAN January 1, 2004 Restatement
